        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 1 of 80             FILED
                                                                         2021 May-20 AM 11:34
                                                                         U.S. DISTRICT COURT
                                                                             N.D. OF ALABAMA




             IN THE UNITED STATES DISTRICT COURT FOR

                THE NORTHERN DISTRICT OF ALABAMA


AMERICA’S FRONTLINE               )
DOCTORS, ETC.; and                )
                                  )
DR. SCOTT JENSEN, MD,             )
Individually; and                 )
                                  )
ELLEN MILLER,                     )
Individually and as Guardian of   )   Case No. _______________________
3 Minor Siblings; and             )
                                  )
JODY SOBCZAK,                     )   PETITION FOR TEMPORARY
Individually and as Father of     )   RESTRAINING ORDER
2 Minor Children; and             )
                                  )
DEBORAH SOBCZAK,                  )
Individually and as Mother of     )
2 Minor Children; and             )
                                  )
LYLE BLOOM,                       )
Individually and as Father of     )
2 Minor Children; and,            )
                                  )
JULIE BLOOM,                      )
Individually and as Mother of     )
2 Minor Children; and             )
                                  )
ANDREA MCFARLANE, RN              )
Individually and as Mother of     )
4 Minor Children; and             )
                                  )
JENNIFER GREENSLADE,              )
Individually and as Mother of     )
2 Minor Children; and             )

                                        -1-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 2 of 80




                                   )
STEVEN M. ROTH, MD,                )
Individually; and                  )
                                   )
MATT SCHWEDER,                     )
Individually and as Father of      )
a Minor Child.                     )
                                   )
           Plaintiffs,             )
                                   )
     vs.                           )
                                   )
XAVIER BECERRA, Secretary of       )
the U.S. Department of Health      )
and Human Services, and U.S.       )
DEPARTMENT OF HEALTH               )
AND HUMAN SERVICES, AND            )
John & Jane Does I-V; Black &      )
White Partnerships; and ABC        )
Corporations I-V,                  )
                                   )
           Defendants.             )


      “The Constitution of this Republic should make special provision for
      medical freedom. To restrict the art of healing to one class will
      constitute the Bastille of medical science. All such laws are un-
      American and despotic. … Unless we put medical freedom into the
      constitution the time will come when medicine will organize into an
      undercover dictatorship and force people who wish doctors and
      treatment of their own choice to submit to only what the dictating
      outfit offers.” Attributed to Dr. Benjamin Rush – Founding Father,
      signer of the Declaration of Independence and personal physician to
      George Washington.

      “The more it (vaccination) is supported by public authorities, the more
      will its dangers and disadvantages be concealed or denied.” M. Beddow
      Bayly – Physician.

             “Kids are one third of our population and all of our future.
           Kids are never the experiment. Protect the Children.” AFLDS.


                                       -2-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 3 of 80




           PETITION FOR TEMPORARY RESTRAINING ORDER

                                    I. SUMMARY

      Plaintiffs bring before the Court today a request for a Temporary

Restraining Order (“TRO”) against the U.S. Department of Health and

Human Services (DHHS), and the relevant subagencies and personnel

including but not limited to the Food and Drug Administration (FDA),

Centers for Disease Control and Prevention (CDC), National Institutes of

Health (NIH), the DHHS Secretary, the DHHS Assistant Secretary for

Preparedness and Response, and the DHHS Vaccines and Related Biological

Products Advisory Committee, seeking temporary injunctive relief against

any existing or further authorization for use in children under the age of 16,

of any of the COVID-19 “vaccines” 1 that have been approved under the

Emergency Use Authorization (“EUA”) provided in 21 U.S. Code § 360bbb–3.

In this Motion, Plaintiffs ask only that the status quo be maintained - that

the EUAs not permit the use of COVID-19 vaccines in children under the age


1
  Plaintiffs explicitly reject the term "vaccine" as a description of the injections
approved under EUA for use in reducing the symptoms of COVID-19. The
traditional definition of a vaccine as given by Cambridge Dictionary is “a substance
containing a virus or bacterium in a form that is not harmful, given to a person or
animal to prevent them from getting the disease that the virus or bacterium
causes.” This definition is the one relied upon by health care professionals and the
lay public since vaccines first emerged, but recently has been altered in a number of
places to allow for the synthetic and experimental material colloquially referred to
as the “COVID-19 vaccines” to be included. Plaintiffs will refer to the injections of
this material as the “vaccine” or “injection” for purposes of this filing but reject the
categorization.

                                            -3-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 4 of 80




of 16, and that no further expansion of the EUAs to children under the age of

16 be granted prior to the resolution of these issues at trial. Such relief

would protect the lives and safety of millions of children in the American

public for whom serious illness and mortality from COVID-19 represent a

zero percent (0%) risk statistically, but who face substantial risks from these

experimental injections.

      Plaintiffs not only face the imminent threat of irreparable injury of

various types absent a TRO, but they also represent a diverse cross-section of

the American public. They are doctors and other medical professionals. They

are parents and children. They are coaches and mentors. They are healthy,

and they suffer from underlying conditions. They are from various states.

They are from various walks of life. They are individuals and organizations.

They are experts and they are lay people. Most or all have been fully

vaccinated in the past. And they all have one thing in common. Absent the

requested relief, each of their lives stands to be inexorably and irreparably

altered forever.

      Plaintiffs will bring suit in the near future. The case will challenge the

EUAs for the injections on several counts. It will be made clear to the Court

in that case, based on the law and well-founded scientific evidence, that: the

EUAs should never have been granted, the EUAs should be revoked

immediately, the injections are dangerous biological agents that have the


                                        -4-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 5 of 80




potential to cause substantially greater harm than the COVID-19 disease

itself, and numerous laws have been broken in the process of granting these

EUAs and pushing these injections on the American people.

       In the specific instance of minor Plaintiffs under 16, the Court must

consider that an “EUA requires that an intervention address a serious or life-

threatening condition 2, and for known and potential benefits of the

intervention to be balanced against the known and potential harms.” There

is not even a pretense of a factual basis that COVID-19 represents a serious

or life-threatening condition for children under 16, since the CDC

acknowledges they face 0% risk of mortality from COVID-19 statistically.

       The Complaint will include claims for, inter alia (1) a declaration that

the extension of the EUAs for the COVID-19 vaccines making them available

for use in children under the age of 16 violates 45 CFR § 46.401, et seq.,

which applies to "all research involving children as subjects, conducted or

supported by [DHHS]"; (2) an order enjoining the use of COVID-19 vaccines

in children under the age of 16, until such time as the DHHS Secretary has

complied with 45 CFR § 46.401, et seq.; and (3) claims for civil money

damages against individual government officials within DHHS, in their

personal capacities, for violations of the Constitution, under 42 U.S.C. § 1983.


2
 https://blogs.bmj.com/bmj/2021/05/07/covid-vaccines-for-children-should-not-get-emergency-
use-authorization/


                                              -5-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 6 of 80




       On May 11, 2021, without any prior notice, the FDA extended the EUA

issued for the Pfizer-BioNTech COVID-19 Vaccine for use in 12 to 15 year-old

children. Given the extreme exigencies, Plaintiffs are seeking the temporary

relief set forth herein even before filing their Complaint. Studebaker Corp. v.

Griffin, 360 F.2d 692, 694 (2d Cir. 1966); United States v. Lynd, 301 F. 2d

818, 823 (5th Cir. 1962) ("The grant of a temporary restraining injunction

need not await any procedural steps perfecting the pleadings"); National

Organization for Reform of Marijuana Laws v. Mullen, 608 F.Supp. 945, 950

n. 5 (N.D. Cal. 1985) ("[o]wing to the peculiar function of the preliminary

injunction, it is not necessary that the pleadings be perfected, or even that a

complaint be filed, before the order issues").

                               II. PLAINTIFFS
       1.   America’s Frontline Doctors ("AFLDS") is a non-partisan, not-for-
profit organization of hundreds of member physicians that come from across
the country, representing a range of medical disciplines and practical
experience on the front lines of medicine. AFLDS’ programs focus on a
number of critical issues, including:

   •   Providing Americans with science-based facts about COVID-19;
   •   Protecting physician independence from government overreach;
   •   Combating the “pandemic” using evidence-based approaches without
       compromising Constitutional freedoms;
   •   Fighting medical “cancel culture” and media censorship;
   •   Advancing healthcare policies that protect the physician-patient
       relationship;



                                         -6-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 7 of 80




   •   Expanding COVID-19 treatment options for all Americans who need
       them; and
   •   Strengthening the voices of front-line doctors in the national healthcare
       conversation.
       AFLDS’ core beliefs, shared by each of its member health care

professionals, include the following:


   •   That the American people have the right to accurate information using
       trusted data derived from decades of practical experience, not
       politicized science and Big Tech-filtered public health information.
   •   That critical public health decision-making should take place away
       from Washington and closer to local communities and the physicians
       that serve them. They are steadfastly committed to protecting the
       physician-patient relationship.
   •   That front-line and actively practicing physicians should             be
       incorporated into the nation’s healthcare policy conversation.
   •   That safe and effective, over-the-counter COVID preventative and early
       treatment options should be made available to all Americans who need
       them. They reject mandatory government lockdowns and restrictions
       not supported by scientific evidence. They support focused care for the
       nation’s at-risk population, including seniors and the immune-
       compromised.


       AFLDS, through its member physicians, is deeply committed to

maintaining the physician-patient relationship in the face of government

encroachment.

       Each of AFLDS’ member physicians is also deeply committed to the

guiding principle of medicine, “FIRST, DO NO HARM”. They take gravely

their ethical obligations to their patients. It is axiomatic that a physician’s

duty is to his or her patient.


                                        -7-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 8 of 80




      AFLDS has recommended that the experimental Covid-19 vaccines be

prohibited for use in the under-20 age category, and strongly discouraged for

use in the healthy population above the age of 20 through the age of 69.

These recommendations have two sound and broadly scientific foundations

upon which they are based. First, there is the undeniable fact that the Covid-

19 vaccines are experimental and either lack clinical testing or have

presented serious risks for young people in the 12 to 15 age group. The risks

and safety evidence based upon such trials as there are, cannot justify the

use of these vaccines in younger persons. Because AFLDS has taken the

science-based position that it is unethical even to advocate for Covid-19

vaccine administration to persons under the age of 50, its and its membership

cannot administer it or support any agency that attempted to do so for

juvenile persons in the 12 to 15 age category.

      It should be noted here that AFLDS is NOT against vaccines generally

as a class of medical interventions. It has praised the speedy progress of the

vaccine development program. It has taken care to ensure clarity in its

position regarding support of the proper use of approved vaccines and the

proper application of emergency use authorizations. It holds sacrosanct the

relationship between doctor and patient where truly informed decisions are to

be made, taking into consideration all of the factors relating to the patients’

health, risks, co-morbidities and circumstances.


                                        -8-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 9 of 80




      Given these considerations it would be grossly unethical and therefore

impossible for AFLDS members to stand idly by while their patients and

their patients’ families are subjected to the imminent risk of experimental

COVID-19 vaccine injections being administered to minor children. If the

EUAs are allowed to stand unrestrained and extended to young children in

the 12-15 year age group, AFLDS member physicians will be forced into

further untenable positions of unresolvable conflict between their ethical and

moral duties to their patients, and the demands of many of the hospitals in

which they work.

      Many of AFLDS member physician’s employers subscribe to and follow

the recommendations of the American Medical Association ("AMA"). In a

special meeting in November of 2020, the AMA's Council on Ethical and

Judicial Affairs, updated a previously published Ethics Opinion in

the AMA Code of Medical Ethics        as opinion 8.7, “Routine Universal

Immunization of Physicians.”

      In this updated opinion, the astonishing position was taken that not

only do physicians have an ethical and moral obligation to inject themselves

with the experimental COVID-19 vaccination, but they also have an ethical

duty to encourage their patients to get injected with the experimental

COVID-19 vaccination. The ethics opinion repeatedly uses the phrase “safe

and effective” as a descriptor for the experimental COVID-19 vaccination.


                                       -9-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 10 of 80




The AMA's ethics opinion goes on to state that institutions may have a

responsibility to require immunization of all staff!

       “Physicians and other health care workers who decline to be
       immunized with a safe and effective vaccine, without a
       compelling medical reason, can pose an unnecessary medical risk
       to vulnerable patients or colleagues," said AMA Board
       Member Michael Suk, MD, JD, MPH, MBA. “Physicians must
       strike an ethical balance between their personal commitments as
       moral individuals and their obligations as medical professionals.”
       The ethical opinion adopted by the AMA House of Delegates says
       that doctors “have an ethical responsibility to encourage patients
       to accept immunization when the patient can do so safely, and to
       take appropriate measures in their own practice to prevent the
       spread of infectious disease in health care settings.
       [. . .]

       “Physician practices and health care institutions have a
       responsibility to proactively develop policies and procedures for
       responding to epidemic or pandemic disease with input from
       practicing physicians, institutional leadership, and appropriate
       specialists,” says the updated opinion. “Such policies and
       procedures should include robust infection-control practices,
       provision and required use of appropriate protective equipment,
       and a process for making appropriate immunization readily
       available to staff. During outbreaks of vaccine-preventable
       disease for which there is a safe, effective vaccine, institutions’
       responsibility may extend to requiring immunization of staff.3
       (emphasis added)

       It is clear from this ethics opinion that AFLDS member physicians

would be considered by their employers to be both morally and ethically

bound by a duty to encourage 12-15 year old minors to receive the

experimental COVID-19 vaccination injection.
3
 https://www.ama-assn.org/delivering-care/public-health/are-physicians-obliged-get-vaccinated-
against-covid-19


                                              -10-
           Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 11 of 80




         The AMA even offers a “COVID-19 VACCINE SCRIPT FOR PATIENT

INQUIRIES”. 4 Despite being styled as a script for inquiries, the script clearly

intends for phone messages and office websites to lead with the following

message for every caller, not simply those who wish to inquire about

vaccines.

         The proposed script reads: “We are encouraging our patients to receive

the COVID-19 vaccine when it is available and offered to them.” 5

         To the extent that the AFLDS member physicians either lack control of

their office website or telephone system, or are simply unaware of the

message that has been placed there absent their knowledge and consent, the

member physicians will have been forced unwittingly into an utterly

untenable position.           Such would create an unresolvable conflict for the

member physicians, and deep confusion for their patients, who would thereby

be receiving irreconcilable and contradictory messages from the same office.

         To illustrate just how unresolvable these conflicts are, it is necessary to

consider the massive power of big pharmaceutical companies over the

institutions who employ the physicians and the ease with which a physician’s

career can be destroyed through widely unregulated reporting which opens

an investigation that can and often does render the physician virtually


4
    https://www.ama-assn.org/system/files/2021-01/covid-19-vaccine-patient-inquiry-script.pdf
5
    https://www.ama-assn.org/system/files/2021-01/covid-19-vaccine-patient-inquiry-script.pdf


                                                 -11-
          Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 12 of 80




unemployable. Not only do physicians have to choose between their ethical

obligations to their patient to do no harm and their current job; the reality is

that many of them will be choosing between their patients and their medical

career.

       It is critical to point out that for AFLDS member physicians, the

practice of medicine is not simply a job. Neither is it merely a career. Rather,

it is a sacred trust. It is a true high calling that often requires a decade or

more of highly focused sacrificial dedication to achieve. The depth and the

horror of the bind that this ethics opinion places the member physicians of

AFLDS in, simply cannot be overstated.

       To grasp the irreparable nature of the harm they face, one must

consider the ease with which even an anonymous report can be made that

may injure or haunt a physician’s career. 6 The National Physicians Database

("NPDB") was created by Congress with the intent of providing a central

location to obtain information about practitioners. However, as Darryl S.

Weiman, M.D., J.D. pointed out, the “black mark of a listing in the NPDB

may not accomplish what the law was meant to do; identify the poor

practitioner.” 7 Weiman goes on to point out that “It is the threat of a NPDB



6
  https://aapsonline.org/doctors-sue-texas-medical-board-for-misconduct-cites-institutional-
culture-of-retaliation-intimidation/ (Doctors were retaliated against and disciplined based on
anonymous reports).
7
  https://www.huffpost.com/entry/the-national-practitioner_b_13173046


                                                -12-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 13 of 80




report which prevents the open discussion, fact-finding, and broad based

analysis and problem solving which was the intent of the meaningful peer-

review of the HCQIA.” 8

       The gross imbalance of equities between an individual physician and

the various large institutions and pharmaceutical companies which exert

tremendous sway over his or her professional calling has many physicians

fearful of pushing back against such ethical binds as have been described

above. 9 Many physicians have a family and medical school debts to consider

and should never be forced into such a bitter double bind.

       The types of harm the AFLDS member physicians are inevitably

subjected to by this extension of the EUAs to inject 12-15 year old minors

with the experimental COVID-19 vaccine is truly irreparable. Such harm

strikes at the moral and ethical underpinnings of their calling as a physician

and drives irreparable wedges into the sacred doctor-patient relationship that

cannot be healed and certainly cannot be addressed with monetary damages.


       2.      Dr. Scott Jensen, MD is a board-certified family medicine
physician of 40 years. Dr. Jensen resides and practices in the state of
Minnesota, where he was honored as the “Minnesota Family Physician of the
Year” in 2016. Dr. Jensen is well aware the children in the 0-16 year old age

8
 Id.
9
 https://aapsonline.org/doctors-sue-texas-medical-board-for-misconduct-cites-institutional-
culture-of-retaliation-intimidation/ (Doctors were retaliated against and disciplined based on
anonymous reports).


                                                -13-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 14 of 80




group have a 0% chance statistically of dying from COVID. As to the EUAs
for the experimental COVID-19 vaccines, Dr. Jensen is keenly aware of the
risks and benefits of these investigational agents as well as the current
vaccine schedule for other diseases. Given that the statistical chance of death
for children ages 0 to 16 is 0%, Dr. Jensen believes it would be reckless to
subject anyone in that age group to the experimental COVID-19 vaccine. To
recommend something that he considers reckless would violate his oath as a
doctor and place him in an untenable position. It would place his young
patients in that age group at risk and create similar conflicts to those
described in the preceding paragraphs relating to the AFLDS member
physicians. In addition, and based on the facts and statistics set forth in Dr.
Jensen's Declaration attached hereto and incorporated herein by reference as
Exhibit A, Dr. Jensen believes the use of coercion in the 0-16 year old age
group that is not at risk of harm from COVID-19 would irreparably
undermine public trust in all vaccines. He therefore requests an immediate
temporary restraining order to halt the extension of the EUAs of the
experimental COVID-19 vaccine for any and all ages under 16.
      3.    Ellen Millen (Ellen) is a resident of Huntsville, Alabama. Ellen is
the Guardian of three siblings ages 5, 4 and 4. These children have been
entrusted to her by Child Protective Services and she is responsible for
making medical decisions for them. Ellen has obtained a medical exemption
for vaccines and neither she nor their biological parents wish the children to
receive the experimental COVID-19 vaccination. Ellen stands not only for the
children currently in her care but for those who may be placed in her care in
the future. She stands for her 22-year-old son and four other children who are
unable to stand for themselves in opposing the application of the
experimental COVID-19 vaccination to children of all ages who are at NO

                                       -14-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 15 of 80




statistical risk of death from COVID-19. Without a temporary restraining
order as requested in this motion Ellen knows that the children in her care
will face overwhelming pressure to receive the experimental COVID-19
vaccination injection from friends, parents of friends, sports organizations,
summer camps, schools and colleges. The fear and pressure that this fragile
at-risk population of children will be subjected to if the temporary restraining
order is not granted is greater than that which is often faced by children from
intact nuclear families. The nature of their placement outside of their home
and away from their biological family leaves them particularly susceptible to
the pressures and the fear mongering that they will receive from peers and
authority figures. The harm that they will undergo emotionally, mentally,
and/or physiologically is precisely the type of harm considered irreparable by
the law in this case. The trauma that is created in this type of a situation will
quite likely be carried for life, and no amount of damages can possibly erase
the effects. Ellen’s Declaration is attached hereto and incorporated here by
reference as Exhibit B. Ellen seeks an immediate temporary restraining
order to halt the extension of the EUAs for the experimental COVID-19
vaccines for any and all children 15 years old and younger.
      4.    Jody Sobczak (Jody), of Huntsville Alabama, is the father of two
minor children ages 15 and 17. Jody has researched the experimental
COVID-19 vaccines and fiercely opposes their use in healthy children of any
age. He knows that his own children are placed at immediate and irreparable
risk of harm by extending the EUAs for the experimental COVID-19 vaccines
to adolescents. Jody is well aware that there are safe and effective alternative
treatments readily available, and he adamantly opposes the suppression of
those treatments in favor of experimental and potentially life-threatening
agents. Jody’s Declaration is attached hereto and incorporated herein as

                                        -15-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 16 of 80




Exhibit C. Jody seeks an immediate temporary restraining order to halt the
extension order of EUAs for the experimental COVID-19 vaccines for any and
all children 15 years old and younger.
      5.    Deborah Sobczak (Deborah), of Huntsville Alabama, is the
mother of two minor children ages 15 and 17. Deborah has researched the
experimental COVID-19 vaccines and also fiercely opposes their use in
healthy children of any age. She knows that her own beloved children are
placed at immediate and irreparable risk of harm by extending the EUAs of
the experimental COVID-19 vaccine to adolescents. Deborah is well aware
that there are safe and effective alternative treatments readily available and
she adamantly opposes the suppression of those treatments in favor of
experimental and potentially life-threatening agents. Deborah’s Declaration
is attached hereto and incorporated herein by reference as Exhibit D.
Deborah seeks an immediate temporary restraining order to halt the
extension of the EUAs for the experimental COVID-19 vaccines for any and
all children 15 years old and younger.
      6.    Lyle Bloom (Lyle), of Huntsville, Alabama, is the father of two
children ages 10 and 16, and the father of one young adult age 21. Lyle has
researched the experimental COVID-19 vaccines and fiercely opposes their
use in healthy children of any age. He knows that his own children are placed
at immediate and irreparable risk of harm by extending the emergency use
authorizations of the experimental COVID-19 vaccine to adolescents. Lyle is
well aware that there are safe and effective alternative treatments readily
available and he adamantly opposes the suppression of those treatments in
favor of experimental and potentially life-threatening agents. Lyle’s duly
executed Declaration is attached hereto and incorporated herein as Exhibit
E. Lyle seeks an immediate temporary restraining order to halt the extension

                                         -16-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 17 of 80




of EUAs of the experimental COVID-19 vaccines for any and all children 15
years old and younger.
      7.    Julie Bloom (Julie), of Huntsville Alabama, is the mother of two
children ages 10 and 16, and the mother of one young adult age 21. Julie has
researched the experimental COVID-19 vaccines and also fiercely opposes
their use in healthy children of any age. She knows that her own beloved
children are placed at immediate and irreparable risk of harm by extending
the EUAs for the experimental COVID-19 vaccines to adolescents. Julie is
well aware that there are safe and effective alternative treatments readily
available and she adamantly opposes the suppression of those treatments in
favor of experimental and potentially life-threatening agents. Julie’s duly
executed Declaration is attached hereto and incorporated herein as Exhibit F.
Julie seeks an immediate temporary restraining order to halt the extension of
EUAs for the experimental COVID-19 vaccines for any and all children 17
years old and younger.
      8.    Andrea   McFarlane,    RN     (Andrea)   of   Huntsville,   Alabama
currently works as a trauma/ICU nurse at Vanderbilt. She is the mother of 4
children, 10, 12, 14 and 16. As a nurse, Andrea has seen tremendous pressure
placed on staff to get the experimental COVID-19 vaccines. Even medical
staff that have had COVID-19 are pressured relentlessly to take the
experimental COVID-19 vaccines. It is well known among the staff that
taking the experimental COVID-19 vaccines will leave you sick for days, and
they accommodate for the expected sick reactions in their staffing plans.
Andrea is also in school and as a student she is pressured and incentivized to
get “vaccinated”. As a mother, Andrea knows only too well the tremendous
pressure her boys will be under to get “vaccinated”. They will be under social
and school pressure and Andrea deeply fears for their safety. She has studied

                                        -17-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 18 of 80




the vaccine. She knows that it is experimental and that it has proven harmful
in many cases. She knows that her children are not at risk from COVID-19
and believes it should be illegal and that it is immoral to give an
experimental and untested vaccine to children who are not at risk. She
believes that if the TRO is not granted, not only will her children be at grave
risk of irreparable harm, but she will be subjected to pressure in her
profession to comply with an immoral policy. We know that the AMA through
their ethics opinion set forth above in this Motion has already opined that
institutions will likely have an obligation to require that their staff get
injected with the experimental COVID-19 vaccinations. Should this happen,
Andrea will be unable to work because she will not follow a policy that she
believes is immoral. Andrea’s duly executed Declaration is attached hereto
and incorporated herein by reference as Exhibit G. Andrea is asking that
this Court immediately impose the requested TRO in order to protect her
children as well as herself from the grave risk of immediate and irreparable
harm.
      9.    Jennifer Greenslade (Jennifer), of Remlap, Alabama, has an
autoimmune disorder for which she takes medicine on a daily basis. She has
researched the experimental COVID-19 vaccines and is aware that to take it
would be to inject herself with an unknown agent that is largely unstudied
but which carries risk to anyone with an autoimmune disease. She fears
deeply for her own health and the health of her children, ages 9 and 12. The
type of disease she has can be hereditary and nobody knows how it might
interact with her children’s health, whereas COVID-19 itself poses no risk of
death to her children whatsoever. Jennifer has two cousins who did allow
themselves to be injected with the experimental COVID-19 vaccines. They
were both healthy prior to the injection. They became extremely ill after

                                       -18-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 19 of 80




being injected and spent weeks on the brink of death in the ICU. They are
now out of the ICU but neither of them can walk and they require care from
their children. This type of vaccine related injury constitutes irreparable
harm. Her cousins were in good health and now they are unable to walk even
though they survived the initial onslaught of the vaccine related sickness.
Jennifer's health is not strong and her children may have inherited her
autoimmune disorder. If they are pressured or mandated to take the vaccine
and experience reactions similar to Jennifer's cousins’ reactions, she and her
children might not survive. For a mother of two small children it is a stark
and terrifying concern to think that they may be killed or paralyzed or that
she may be rendered unable to care for them or worse. Jennifer's duly
executed Declaration is attached hereto and incorporated herein by reference
as Exhibit H. She is seeking an immediate temporary injunction on behalf of
herself, her children, and other similarly situated parents against the
extension of the EUAs for children 15 and younger, who are at no risk from
COVID-19.
      10.   Steven M. Roth, MD (Dr. Roth), of Alabama, has been a
practicing emergency medicine physician for 13 years. As part of his practice,
Dr. Roth sees patients of all ages. He is aware of the risks and benefits of
these investigational agents as well as the current vaccine schedule for other
diseases. Based on the most recent numbers from the CDC from May 5, 2021,
anyone under the age of 16 has statistically NO risk of dying of Covid-19.
      Dr. Roth has not seen a COVID-19 patient in many months, but he is
currently seeing many patients who come to the emergency department as
post-COVID-19 injection patients. All of these patients came in with COVID-
19 like symptoms that occurred within 48 hours of the injection. All these



                                       -19-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 20 of 80




patients required hospital admission. Several of these patients progressed to
death, caused by the vaccine.
      Dr. Roth’s concern is that based upon what he is seeing in the
community, and because of the schools asking that students take the
experimental COVID-19 injections and putting obstacles around those who
do not take it, young people are being pressured to take an experimental
injection, and many are succumbing to that pressure. This is deeply
disturbing to Dr. Roth, because it is universally known that children virtually
never die from COVID-19 and given that children have a very strong immune
system, they are more likely than adults to have an over-reaction to the shot.
This means that there is not only no benefit, but also an increased risk for
children who receive the experimental COVID-19 injections. Also, with all
prior viruses and vaccines, it has been accepted in the medical community
that natural immunity is superior to vaccination, and there is no basis to
believe that would be different with SARS-CoV-2. Because of these factors, it
is actually not preferable to give the vaccine even if it was definitely safe,
which these are not.
      In addition, Dr. Roth is extraordinarily concerned that there have
been no animal studies, nor long-term studies, of the COVID-19 vaccines,
especially since prior coronavirus vaccines all caused death in the animals
subjected to them.
      Dr. Roth is aware of many thousands of physicians who agree with
him, but who are under great pressure to say nothing. Dr. Roth has
chosen to speak out now, at great personal cost to himself, because the
alternative is unbearable. Dr. Roth could not live with himself if he stood
by and allowed these experimental COVID-19 injections to be inflicted
upon children universally, resulting in death and destruction over the

                                       -20-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 21 of 80




years.    He    considers   it   immoral    and   unconscionable   that   this
experimental therapy will be given to children. Not only are children
NOT at risk of death from COVID-19, but they are also NOT mini-adults.
Their organs are still forming, and they are even more vulnerable than
adults to developing auto-immune disease in this situation.
      Dr. Roth would be deeply and directly affected by a change in FDA
guidelines regarding vaccines for young people, and as a result he is
imploring this Court to grant an immediate TRO to halt the approval of the
infliction of the experimental COVID-19 injections upon children. In addition
to the direct threat of irreparable harm posed to Dr. Roth’s young patients,
an additional unwelcome consequence of using coercion to mandate or
pressure the participation of healthy young people who are statistically at
NO risk is the risk of sharply reducing the public trust in all vaccines. This
would also create what can only be described as irreparable harm to the
public generally. Dr. Roth’s duly executed Declaration is attached hereto and
incorporated herein by reference as Exhibit I.
      11.      Matt Schweder (Matt) of Lexington, Kentucky, is the father of
one minor daughter, age 15, and an adult son, age 25. Matt’s son is in the
Advanced Nurse Practitioner Program at Vanderbilt University. Matt’s
daughter is an active student and plays soccer for her high school. Matt has,
until recently, coached girls select soccer for a number of years and he is very
aware of the extraordinary power of peer pressure in the life of young
adolescents. Matt’s daughter is subjected to a barrage of peer pressure
regarding vaccinating, which is a constant source of conversation for her
friends, who have been taught to fear that which should hold no fear. In
addition, her school system bombards her with weekly emails, pressuring and
shaming her and her family into allowing themselves to be experimented on

                                           -21-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 22 of 80




with the experimental COVID-19 injections. The pressure is so intense that
one of Matt’s daughter’s friends was forced to take the injection by his own
mother, against his will, at the age of 16, and Matt’s daughter had to undergo
the trauma of knowing that her friend had become part of this dangerous
human experiment even though he was adamantly opposed to doing so. Matt
has conducted his own research into COVID-19, and he is well aware that
children under the age of 16 have a 0% chance statistically of dying from
COVID-19. Matt knows that safe and effective treatments for COVID-19 are
available and he fiercely opposes the suppression of these treatments in favor
of using untested and potentially life-threatening agents against children
who are not at risk. As a father, Matt has witnessed the growing concern his
son has, that his school or potential employer might decide to make the
experimental agents mandatory, which would put his education to waste. The
damages that Matt and his family face are irreparable if this EUA is
permitted to be inflicted upon minor children, whose only risk of death comes
from the vaccine itself. Therefore, Matt urgently moves this Court to find for
his children and the children of America and immediately grant the TRO
sought by this Motion. Matt’s Declaration is attached hereto and incorporated
herein by reference as Exhibit J.


              III. REGULATORY AND FACTUAL CONTEXT

      The EUAs for COVID-19 vaccines have been illegal from the start.

There is and has been no bona fide, underlying, epidemiological emergency

from COVID-19.    Instead, an artificial emergency that is nothing more than

a legal construct has been imposed on the population, based on a false

COVID-19 death count (the result of illegal rule changes obliterating the
                                      -22-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 23 of 80




distinction between "dying with” and “dying from” COVID-19 and changing

procedures and definitions for COVID-19 death certificates) and a false

COVID-19 case count (the result of extensive PCR testing deployed at

amplification cycles universally agreed, even by the WHO, the CDC and Dr.

Fauci, to produce false positive test results).

      The false emergency and attendant psychological manipulation through

incessant, prolonged, fear-based reporting of the inflated death and case

counts, have culminated in a campaign to coerce the American people to

accept the COVID-19 vaccines, which are untested and unproven biological

agents.

      The American public are being misled as to the COVID-19 vaccines on

multiple levels, including inter alia: to believe that they are FDA-approved;

to believe that they are actually and in fact "safe and effective," as opposed to

federal bureaucrats with apparent undisclosed conflicts-of-interest having

determined merely that there is a "reasonable basis to conclude" that they

are safe and effective; that there are no risks and many benefits, whereas in

fact there are many risks and few benefits, particularly for children 15 and

younger; that they are standard vaccines that involve the injection of dead or

attenuated virus, versus gene therapy; that they prevent infection with

COVID-19, and the transmission of COVID-19 to others; and that there are




                                         -23-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 24 of 80




no other effective alternative treatments. 10 At the same time, the American

public are being presented with countless incentives to induce their

acceptance of the COVID-19 vaccines, and threats of negative consequences if

they refuse them. All of this vitiates informed consent.

       A. Regulatory Context.

       The central legal issues arise from 21 U.S.C. § 360bbb–3 (which

provides the legal framework for EUAs), as informed by 21 CFR § 202.1

(which relates to the advertising of prescription drugs and which requires a

true statement of information relating to side effects, contraindications and

effectiveness (§ 202.1(e)), customary international law, 21 CFR Parts 50 and

312, and 45 CFR Part 46 (which describes the requirements for human

experimentation).

               (1)     21 CFR § 202.1.

       21 CFR § 202.1(e)(3) states specifically that “If any part or theme of the

advertisement would make the advertisement false or misleading by reason

of the omission of appropriate qualification or pertinent information, that

part or theme shall include the appropriate qualification or pertinent

information”.        Advertising is categorically prohibited for an experimental




10
  Plaintiffs contend that there are a number of safe and effective alternative treatments available
that have been suppressed for what appears to be financial reasons, and are prepared to present
scientific and medical evidence thereof.


                                                 -24-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 25 of 80




vaccine that is not yet approved, which is a more stringent standard than for

prescription drugs.

        In addition, as Dr. Peter McCullough, the most cited and studied

medical scholar on Covid-19 recently pointed out, there is a formal and overt

collusion between Government stakeholders with a financial interest in the

experimental vaccines, and the media, to actually suppress negative

information about the experimental vaccines, rather than disclose the

information, as any law relating to informed consent would mandate.

Dr. McCullough describes a “whitewash of historic proportions”:

        “So I think this was effectively a scrubbing, like we’ve seen
        elsewhere. There is a Trusted News Initiative,11 which is very
        important for Americans to understand, this was announced Dec.
        10, and this is a coalition of all the major media and government
        stakeholders in vaccination, where they are not going to allow
        any negative information about vaccines to get into the popular
        media because they’re concerned about vaccine hesitancy, that if
        Americans got any type of fair, balanced coverage on safety
        events then they simply would not come forward and get the
        vaccine” 12 (emphasis added).

        The very concept of a consortium of Government stakeholders and

major news outlets suppressing information is a gross violation of the legal

principles further set forth in 21 CFR § 202.1(e)(5), which states in relevant

part:


11
   https://www.bbc.com/news/entertainment-arts-55257814
12
   https://www.lewrockwell.com/2021/05/no_author/highly-cited-covid-doctor-comes-to-
stunning-conclusion-govt-scrubbing-unprecedented-numbers-of-injection-related-deaths/


                                             -25-
            Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 26 of 80




           (5) “True statement” of information. An advertisement does not
           satisfy the requirement that it present a “true statement” of
           information in brief summary relating to side effects,
           contraindications, and effectiveness if:
               (i) It is false or misleading with respect to side effects,
           contraindications, or effectiveness; or
               (ii) It fails to present a fair balance between information
           relating to side effects and contraindications and information
           relating to effectiveness of the drug…(emphasis added).

           Dr. McCullough identifies financial stakeholders as including: “…the

stakeholders – the CDC, NIH, FDA, Big Pharma, World Health Organization,

Gates Foundation – they have made a commitment to mass vaccination”. 13

      Dr. McCullough further identifies the colluding news outlets as
including:

           “The partners signed onto the Trusted News Initiative to date
           are: Associated Press, AFP; BBC, CBC/Radio-Canada, European
           Broadcasting Union (EBU), Facebook, Financial Times, First
           Draft, Google/YouTube, The Hindu, Microsoft, Reuters, Reuters
           Institute for the Study of Journalism, Twitter, The Washington
           Post. The New York Times has also participated in the past.” 14

           This type of formal collusion in order to suppress information necessary

for basic informed consent is antithetical to the protective purposes of 21

U.S.C. § 360bbb–3, 45 CFR Part 46 and 21 CFR § 202.1. The very agencies

and officials responsible for protecting the American public from these

experimental COVID-19 vaccines are deeply conflicted by substantial




13
     Id.
14
     Id.


                                           -26-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 27 of 80




financial incentives, 15 and are they are pushing to provide what amounts to

costly retail units of experimental agents to children who have no statistical

risk to COVID-19, and do not need these interventions.               Dr. McCullough

suggests there is an incestuous relationship between these agencies and the

pharmaceutical industry which causes the regulators to ignore safety issues:

      “A lot of Americans don’t understand how tight these
      stakeholders are. Keep in mind the NIH [National Institutes of
      Health] is a co-owner of the Moderna patent, so they have a
      vested financial interest in keeping these vaccines going,” he
      said.

      More than 15 months into the COVID nightmare, the evidence is
      beginning to suggest the U.S. government colluded from the
      outset with the Gates Foundation, CDC, FDA, the United
      Nations World Health Organization and Big Pharma to make the
      vaccines the central focus of the global COVID response effort.
      They started promoting the vaccines before they were even out of
      clinical trials, McCullough said, which is against U.S. regulatory
      law” 16 (emphasis added).

            (2)  Customary International Law; 21 CFR Chapter 1, Part 50,
Protection of Human Subjects, § 50.1 et seq., 21 CFR Part 312,
Investigational New Drug Application, 45 CFR Part 46, Protection of Human
Subjects

      Customary international law applies directly to the United States and

its agencies and instrumentalities.        It is well established that customary

international law includes a norm that prohibits non-consensual human

15
   See attached Exhibit K “VAX ADVISORY CONFLICTS” for a detailed preliminary overview
of the profound conflicts under the section entitled FDA Vaccines and Related Biological
Products Advisory Committee Roster: Content current as of 4/9/21.
16
   https://www.lewrockwell.com/2021/05/no_author/highly-cited-covid-doctor-comes-to-
stunning-conclusion-govt-scrubbing-unprecedented-numbers-of-injection-related-deaths/


                                           -27-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 28 of 80




medical experimentation. Abdullahi v. Pfizer, 562 F.3d 163, 174-188 (2nd

Cir. 2009).   In August 1947, an International Military Tribunal ("IMT")

sitting in Nuremberg, Germany convicted 15 Nazi doctors for crimes against

humanity for conducting medical experiments without the consent of their

subjects. "Among the nonconsensual experiments that the tribunal cited as a

basis for their convictions were the testing of drugs for immunization against

malaria, epidemic jaundice, typhus, smallpox and cholera." Id. at 178

(quoting United States v. Brandt, 2 Trials of War Criminals Before the

Nuremberg Military Tribunals Under Control Council Law No. 10, 181-182

(1949) (emphasis added). The Nuremberg Code was created as part of the

IMT's judgment, and its first principle is that "[t]he voluntary consent of the

human subject is absolutely essential."       Id. at 179.    It contains other

principles relevant here, for example that "[t]he experiment should be such as

to yield fruitful results for the good of society, unprocurable by other methods

or means of study, and not random or unnecessary" (Principle 2), and "[t]he

experiment should be [ ] designed and based on the results of animal

experimentation" (Principle 3), and "[t]he degree of risk to be taken should

never exceed that determined by the humanitarian importance of the

problem" (Principle 6).

      The Nuremberg Code has been adopted and amplified by numerous

international declarations and agreements, including the World Medical


                                       -28-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 29 of 80




Association's Declaration of Helsinki, the guidelines authored by the Council

for International Organizations of Medical Services, Art. 7 of the

International   Covenant    on   Civil   and    Political   Rights,   International

Covenants on Human Rights, the Universal Declaration on Bioethics and

Human Rights, and others.

      "The history of the norm in United States law demonstrates it has been

firmly embedded for more than 45 years and [ ] its validity has never been

seriously questioned by any court." Id. at 182.     Federal Regulations relating

to the protection and informed consent of human subjects implement this

norm, and are binding legal obligations.

      45 CFR § 46.401, et seq., applies to "all research involving children as

subjects, conducted or supported by [DHHS]." § 46.405 states:

      HHS will conduct or fund research in which the IRB finds that more
      than minimal risk to children is presented by an intervention or
      procedure that holds out the prospect of direct benefit for the individual
      subject, or by a monitoring procedure that is likely to contribute to the
      subject’s well-being, only if the IRB finds that:
            (a) The risk is justified by the anticipated benefit to the subjects;
            (b) The relation of the anticipated benefit to the risk is at least as
      favorable to the subjects as that presented by available alternative
      approaches; and
            (c) Adequate provisions are made for soliciting the assent of the
      children and permission of their parents or guardians, as set forth in §
      46.408.

      It is entirely reasonable to posit that the U.S. public health

establishment would in fact design, fund, supervise and implement a non-

consensual human medical experiment, in conjunction with private sector
                                         -29-
           Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 30 of 80




actors. It has done so in the past. On October 1, 2010, President Obama

apologized to the Guatemalan government and people for a program of non-

consensual human experimentation that had been funded and approved by

the U.S. Public Health Service ("PHS") and implemented on the ground by a

PHS doctor employed for this purpose by private institutions but reporting to

supervisors including PHS doctors.                 The evidence was suppressed and

remained buried until discovered by a private researcher in 2010.               A

presidential commission investigated and found that in fact thousands of

Guatemalans, including orphans, insane asylum patients, prisoners and

military conscripts, had been intentionally exposed to syphilis, gonorrhea and

other pathogens in furtherance of experiments on the use of penicillin as a

prophylaxis. 17

         On May 16, 1997, President Clinton apologized to the African-American

community for the “Tuskegee Study of Untreated Syphilis in the Negro

Male”, a non-consensual human medical experiment funded, organized and

implemented by the PHS, again with important private sector participation.

This was the longest non-therapeutic, non-consensual experiment on human

beings in the history of public health, run by the PHS, spanning 40 years

from 1932 until its exposure by a whistleblower in 1972. The purpose of the

study was to observe the effects of untreated syphilis in black men and their

17
     https://bioethicsarchive.georgetown.edu/pcsbi/taxonomy/term/179.html


                                                -30-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 31 of 80




family members. There are numerous other examples, too many for inclusion

in this Motion.

        That children are going to be used as experimental test subjects

(guinea pigs) in medical experimentation using the COVID-19 vaccines is

undeniable. The Texas State Senate heard sworn testimony on May 6, 2021

from Dr. Angelina Farella, a pediatrician who has given tens of thousands of

vaccinations in her office. She testified:

      “I have given tens of thousands of vaccinations in my career. I am very
pro-vax actually except when it comes to this covid vaccine … We are
currently allowing children 16, 17 years old to get this vaccine, and they were
never studied in this trial… Never before in history have we given
medications that were not FDA approved to people who were not initially
studied in the trial. There were no trial patients under the age of 18…
They’re extrapolating the     data from adults down to children and
adolescents. This is    not acceptable. Children are not little adults. …
Children have 99.997% survivability from the covid. Let me repeat that for
you all to understand: 99.997%.” 18

      Senator Hall: “Has there been another vaccine that had the high
incidents of serious hospitalizations and deaths that this vaccine is now
showing?

       Dr. Farella: "Not to this extent. Not even close."

     Sen. Hall:         "Any other vaccine would have been pulled from the
market?"

       Dr. Farella: "Absolutely."

      Sen. Hall: "Have you seen any other vaccine that was put out for the
public that skipped the animal tests?"

18
   https://www.globalresearch.ca/no-vaccine-passports-texas-medical-doctors-testify-before-
state-senate-oppose-mandatory-covid-shots/5744748


                                               -31-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 32 of 80




      Dr. Farella: "Never before. Especially for children."

     Sen. Hall: "…Folks I think that’s important to understand here, that
what we’re talking about is the American people … this is the test program."

            (3)    21 U.S. Code § 360bbb–3(b), (c) and (e).

      21 U.S. Code § 360bbb–3 governs the authorization of the use of

medical products in emergencies.           Plaintiffs contend that the DHHS

Secretary violated § 360bbb–3(b) when he declared an emergency, and

therefore the EUAs are invalid.           Further, Plaintiffs contend that the

Secretary violated § 360bbb–3(c), when he issued the EUAs for the COVID-19

vaccines, and therefore, on that basis additionally, the EUAs are invalid. In

this Motion, Plaintiffs ask only that the status quo be maintained - that the

EUAs not permit the use of the COVID-19 vaccines in the children under the

age of 16, and that no further expansion of the EUAs to children under the

age of 16 be granted until after trial.

      § 360bbb–3(b) authorizes the DHHS Secretary to declare an emergency

after making one or more of certain findings, which declaration is the

necessary predicate for the issuance of any EUA, as follows:

      (b) Declaration of emergency or threat justifying emergency authorized
      use
            (1) In general The Secretary may make a declaration that the
            circumstances exist justifying the authorization under this
            subsection for a product on the basis of—
                   (A) a determination by the Secretary of Homeland
                       Security that there is a domestic emergency, or a

                                          -32-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 33 of 80




                       significant potential for a domestic emergency,
                       involving a heightened risk of attack with a biological,
                       chemical, radiological, or nuclear agent or agents;
                   (B) a determination by the Secretary of Defense that there
                       is a military emergency, or a significant potential for a
                       military emergency, involving a heightened risk to
                       United States military forces, including personnel
                       operating under the authority of title 10 or title 50, of
                       attack with—
                              (i)   a biological, chemical, radiological, or
                                    nuclear agent or agents; or
                              (ii) an agent or agents that may cause, or are
                                    otherwise associated with, an imminently
                                    life-threatening and specific risk to
                                    United States military forces;
                   (C) a determination by the Secretary that there is a public
                       health emergency, or a significant potential for a public
                       health emergency, that affects, or has a significant
                       potential to affect, national security or the health and
                       security of United States citizens living abroad, and
                       that involves a biological, chemical, radiological, or
                       nuclear agent or agents, or a disease or condition that
                       may be attributable to such agent or agents; or
                   (D) the identification of a material threat pursuant to
                       section 319F–2 of the Public Health Service Act [42
                       U.S.C. 247d–6b] sufficient to affect national security or
                       the health and security of United States citizens living
                       abroad.
The DHHS Secretary declared an emergency pursuant to § 360bbb–3(b)(I)(C),

after making the relevant finding.     Plaintiffs aver and the facts set forth

below demonstrate that the finding was made in error, without any real

justification, and as such the EUAs for the COVID-19 vaccines are invalid.

     § 360bbb–3(c) sets forth the standards applicable to the issuance of any

EUA, as follows:




                                        -33-
 Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 34 of 80




(c) Criteria for issuance of authorization. The Secretary may issue an
authorization under this section with respect to the emergency use of
a product only if, after consultation with the Assistant Secretary for
Preparedness and Response, the Director of the National Institutes of
Health, and the Director of the Centers for Disease Control and
Prevention (to the extent feasible and appropriate given the applicable
circumstances described in subsection (b)(1)), the Secretary concludes—
     (1) that an agent referred to in a declaration under subsection (b)
         can cause a serious or life-threatening disease or condition;
     (2) that, based on the totality of scientific evidence available to
         the Secretary, including data from adequate and well-
         controlled clinical trials, if available, it is reasonable to
         believe that—
           (A) the product may be effective in diagnosing, treating, or
           preventing—
                 (i) such disease or condition; or
                 (ii) a serious or life-threatening disease or condition
                 caused by a product authorized under this section,
                 approved or cleared under this chapter, or licensed
                 under section 351 of the Public Health Service
                 Act [42 U.S.C. 262], for diagnosing, treating, or
                 preventing such a disease or condition caused by such
                 an agent; and
           (B) the known and potential benefits of the product, when
           used to diagnose, prevent, or treat such disease or
           condition, outweigh the known and potential risks of
           the product, taking into consideration the material threat
           posed by the agent or agents identified in a declaration
           under subsection (b)(1)(D), if applicable;
     (3) that there is no adequate, approved, and available alternative
         to the product for diagnosing, preventing, or treating such
         disease or condition;
     (4) in the case of a determination described in subsection
         (b)(1)(B)(ii), that the request for emergency use is made by
         the Secretary of Defense; and
     (5) that such other criteria as the Secretary may by regulation
         prescribe are satisfied.



                                -34-
      Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 35 of 80




     The balancing test required by § 360bbb–3(c)(2)(B) cannot be satisfied.

Since the risk from COVID-19 to 12-15 year old children is statistically 0%,

there is no real or material benefit to this age category of using these

experimental vaccines. At the same time, the risks of using any untested

drug are always substantial, and, in this case, the injections are already

proving to be dangerous, even on the basis of the false and/or misleading

statistics promulgated by DHHS.

     Further, the Secretary cannot meet the requirement in § 360bbb–

3(c)(3) of demonstrating that there is no adequate, approved alternative

treatment.   Below is a discussion of a number of treatments that are

adequate and that are approved by a number of doctors. Plaintiffs contend

that the word “approved,” which is not otherwise defined in the statute,

should be interpreted to refer to approval by the medical community in the

medical malpractice sense of "meeting the standard of care" applicable among

similarly situated medical professionals.    Further, Plaintiffs contend that

FDA approval for alternative COVID-19 treatments have been wrongfully

withheld despite strong scientific evidence that many of these “alternative”

treatments are safer and more effective than the current EUA products.

     Part (e) of 21 U.S.C. § 360bbb–3(e) requires, as a condition of the EUAs,

that the DHHS Secretary ensure that both health care professionals

administering EUA products and those who are treated with the EUA


                                      -35-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 36 of 80




products are furnished with the following information, which is a minimum

threshold disclosure necessary in order to ensure the informed consent of

vaccine subjects:

      (II) of the significant known and potential benefits and risks of
the emergency use of the product, and of the extent to which such benefits and
risks are unknown; and
      (III) of the alternatives to the product that are available, and of their
benefits and risks.

As discussed infra, the Secretary is not ensuring that these minimum

statutory disclosures are made. In fact, the DHHS and its sub-agencies

appear to be working actively to suppress information regarding the potential

dangers of these injections and alternative treatments, as opposed to

ensuring that health care professionals and vaccine subjects have the

information. At the same time, state and federal government officials are

threatening the American public with a range of penalties should they

decline the vaccine, and incentives should they accept it. All of this vitiates

informed consent, especially as to children under 16 years of age. Expanding

the EUAs will only compound the harm.

      B. Factual Context.

            (1)     No Real Emergency.

      In approximately January of 2020, the media began creating and

circulating news stories that seemed designed to generate panic, regarding a

new and deadly disease that could kill us all. This was odd given that the


                                         -36-
          Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 37 of 80




estimated fatality rate at the time was between 2-4%. By contrast,

tuberculosis has a fatality rate of approximately 10%, the original SARS

virus had a fatality rate of approximately 9%, and the MERS virus had a

fatality rate of approximately 30% - all had similar rates of spread.

         The actual COVID-19 statistics present a very different picture than

the one painted by the media - a fatality rate of 0.2% globally, which drops to

0.03% for persons under age 70, which is comparable to the yearly flu.

Further, statistically, the fatality risk is limited to the elderly population.

         Data from defendants confirm that there is no outsized nor

unmanageable situation regarding COVID-19. The defendants admit the

following through their public government portal: HealthData 19 and the

COVID-19 Community Profile Report 20:

         USA Total:

         • ER visits – 1.2% due to COVID (26 states <1%, highest is 3.1%)

         • inpatients -- 4% due to COVID (Light Green -- Low)

         • ICU patients -- 9% due to COVID (Yellow -- Moderate)

         • total hospitalizations -- 46 states ≤ 15 per 100,000 and 49 states ≤ 20

         • “cases” – 9 per 100,000 per day




19
     https://healthdata.gov
20
     https://healthdata.gov/Health/COVID-19-Community-Profile-Report/gqxm-d9w9


                                              -37-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 38 of 80




      The actual COVID-19 fatality numbers are vastly lower than those

reported. On March 24, 2020, the DHHS changed the rules applicable to

coroners and others responsible for producing death certificates and making

"cause of death" determinations - exclusively for COVID-19. The rule change

states that “COVID-19 should be reported on the death certificate for all

decedents where the disease caused or is assumed to have caused or

contributed to death.”   Many doctors have attested that permitting such

imprecision on a legal document (death certificate) has never happened

before in modern medicine. This results in reporting of deaths as caused by

COVID-19, even when in fact deaths were imminent and inevitable for other

pre-existing reasons and caused by comorbidities.     In other words, people

dying with COVID-19 are being reported as dying from COVID-19. DHHS

statistics are now showing that 95% of deaths classed as "COVID-19 deaths"

involve an average of four additional comorbidities. This misattribution of the

cause of death undoubtably stems from the substantial government subsidies

paid to incentivize such misreporting of COVID-19 deaths.

      Similarly, the actual number of COVID-19 "cases" is far lower than the

reported number.    The signs, symptoms and other diagnostic criteria for

COVID-19 are laughably broad. Applying the criteria, countless ailments can

be classed as COVID-19, especially the common cold or ordinary seasonal flu.

Compounding the problem, the DHHS authorized the use of the polymerase


                                       -38-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 39 of 80




chain reaction ("PCR") test as a diagnostic tool for COVID-19, with disastrous

consequences.    The PCR tests are themselves experimental products,

authorized by the FDA under separate EUAs.

      A PCR test can only test for the presence of a fragment of the RNA of

the SARS-CoV-2 virus, and literally, by itself, cannot be used to diagnose the

COVID-19 disease. The RNA fragment detected may not be intact and may

be dead, in which case it cannot cause COVID-19.         This is analogous to

finding a car part, but not a whole car that can drive. Manufacturer inserts

furnished with the PCR test products include disclaimers stating that the

PCR tests should NOT be used to diagnose COVID-19. This is consistent with

the warning issued by the Nobel Prize winning inventor of the PCR test that

such tests are not appropriate for diagnosing disease.

      Further, the way in which the PCR tests are administered guaranties

an unacceptably high number of false positive results. Cycle Threshold Value

(“CT value”) is essentially the number of times that a sample (usually from a

nasal swab) is magnified or amplified before a fragment of viral RNA is

detected. The CT Value is exponential, and so a 40-cycle threshold means

that the sample is magnified around a trillion times. The higher the CT

Value, the less likely the detected fragment of viral RNA is intact, alive and

infectious.




                                       -39-
           Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 40 of 80




         Virtually all scientists, including Dr. Fauci, agree that any PCR test

run at a CT value of 35-cycles or greater is useless.              A study funded by the

French government showed that even at 35-cycles, the false positivity rate is

as high as 97%. Despite this, a majority of the PCR tests for COVID-19

deployed under EUAs in the United States are run at 35-45 cycles in

accordance with manufacturer instructions. Under the EUAs issued by the

FDA, there is no flexibility to depart from the manufacturer's instructions

and change the way in which the test is administered or interpreted.

         There is, however, one GLARING exception to this standard.                     THE

CDC HAS STATED THAT ONCE A PERSON HAS BEEN VACCINATED,

AND THEN AFTER VACCINATION THAT PERSON TESTS POSITIVE

FOR COVID-19 USING A PCR TEST, THE CDC WILL ONLY "COUNT"

THE POSITIVE RESULT AT 28 CYCLES OR LESS!                             Why the difference?

More recently, the CDC has announced it will no longer compile and report

data showing the total number of vaccinated who subsequently contract

COVID-19: “[We are] transitioning to reporting only patients with COVID-19

vaccine breakthrough infection that were hospitalized or died to help

maximize the quality of the data collected.” 21 There appears to be an agenda

to protect the myths about the vaccine, rather than the public.



21
     https://www.cdc.gov/vaccines/covid-19/health-departments/breakthrough-cases.html


                                                -40-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 41 of 80




       Ultimately, there is simply no objective evidence showing a public

health emergency exists. On a national level, Plaintiffs are unaware of any

intercounty requests for aid, or legitimately overwhelmed community health

resources/hospitals. Plaintiffs also point out that the Cambridge dictionary

defines the word emergency to mean, “something dangerous or serious, such

as an accident, that happens suddenly or unexpectedly and needs fast action

in order to avoid harmful results.” COVID-19 has been with us for well over a

year, and we know far more about the disease than we did at the outset.

Most importantly, we can identify with precision the age segment of the

population that is at risk, and it decidedly is NOT children under 16 who

have a statistically zero percent chance of death from COVID-19. If there is

no emergency, then the EUAs should be invalidated entirely though, for

purposes of this Motion, Plaintiffs only seek injunctive relief against the

expansion of the EUAs to children under 16.

              (2) Dangers of COVID-19 for Children Under 16 vs.
              Benefits/Dangers of Experimental Injection.

       COVID-19 presents no threat to children under 16 statistically. The

United States census counted more than 72 million people age 0-17. 22 As of

5/5/2021, according to the CDC, there have been only 282 deaths WITH (not


22
   https://www.census.gov/quickfacts/fact/table/US/PST045219 or
https://datacenter.kidscount.org/data/tables/101-child-population-by-age-
group#detailed/1/any/false/1729,37,871,870,573,869,36,868,867,133/62,63,64,6,4693/419,420


                                             -41-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 42 of 80




from) COVID-19 in children 0-17, representing 0.000392% of that age

demographic. 179 of those deaths appear to have involved influenza, and

likely would be characterized as influenza deaths rather than COVID-19

deaths under standard "cause of death" reporting rules. These statistics alone

make it impossible for the DHHS Secretary to satisfy the balancing test

required by § 360bbb–3(c)(2)(B), as a condition to issuing EUAs for these

experimental vaccines. Since the risk from COVID-19 to 12- to 15-year-old

children is statistically 0%, there is no real or material benefit to this age

category of using these experimental vaccines. There is NO public interest in

subjecting children to experimental vaccination programs, in order to protect

them from a disease that simply does not threaten them.         Children are

inherently incapable of providing informed consent. Neither the children, nor

their parents, can possibly give informed consent to these experimental

vaccines, since the DHHS Secretary has failed to make the even the

minimum statutory disclosures regarding risks and alternative treatments,

and at the same time they are targeted and pressured with incentives and

penalties.

   Given that there is no risk to children from the COVID-19 disease, any

risk from the COVID-19 vaccines is too much under the law. What risks do

these experimental vaccines carry? Scientists and healthcare professionals

all over the world are sounding the alarm and frantically appealing to the


                                      -42-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 43 of 80




FDA to halt the vaccines. They have made innumerable public statements,

but for the purposes of this pleading we attach one recent, illustrative and

dramatic statement.          57 top scientists and doctors are calling for an

immediate end to all vaccine COVID-19 programs 23. Other physician-scientist

groups have made similar calls, among them: Canadian Physicians 24, Israeli

People’s Committee 25, Frontline COVID-19 Critical Care Alliance 26, World

Doctors Alliance 27, Doctors 4 Covid Ethics 28, and America’s Frontline

Doctors 29. These are healthcare professionals in the field who are seeing the

catastrophic and deadly results of the rushed vaccines, and reputed

Professors of Science and Medicine, including the physician with the greatest

number of COVID-19 scientific citations worldwide. We attach the authors,

institutions and abstract here for the Court to understand the severity and

urgency of the situation. They accuse the government of deviating from long-

standing policy to protect the public. In the past, government has halted

vaccine trials based on a tiny fraction – far less than 1% - of the number of

unexplained deaths already recorded in these ongoing COVID-19 vaccine



23
   https://newsvoice.se/2021/05/57-scientists-study-covid-vaccinations/
24
   https://canadianphysicians.org/
25
   https://doctors4covidethics.medium.com/the-israeli-peoples-committee-report-of-adverse-
events-related-to-the-corona-vaccine-april-2021-47891f17d452
26
   https://covid19criticalcare.com/
27
   https://worlddoctorsalliance.com/
28
   https://doctors4covidethics.medium.com/
29
   http://www.americasfrontlinedoctors.org/


                                               -43-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 44 of 80




trials! 30 The scientists all agree that the spike protein (produced by the

vaccines) causes disease even without the virus, which has motivated them to

lend their imprimatur to, and risk their reputation and standing on, the

following statement:


       57     Top Scientists and Doctors: Stop All Covid Vaccinations.
       Roxana Bruno1, Peter McCullough2, Teresa Forcades i Vila3,
       Alexandra Henrion-Caude4, Teresa García-Gasca5, Galina P.
       Zaitzeva6, Sally Priester7, María J. Martínez Albarracín8,
       Alejandro Sousa-Escandon9, Fernando López Mirones10,
       Bartomeu Payeras Cifre11, Almudena Zaragoza Velilla10,
       Leopoldo M. Borini1, Mario Mas1, Ramiro Salazar1, Edgardo
       Schinder1, Eduardo A Yahbes1, Marcela Witt1, Mariana
       Salmeron1, Patricia Fernández1, Miriam M. Marchesini1, Alberto
       J. Kajihara1, Marisol V. de la Riva1, Patricia J. Chimeno1, Paola
       A. Grellet1, Matelda Lisdero1, Pamela Mas1, Abelardo J. Gatica
       Baudo12, Elisabeth Retamoza12, Oscar Botta13, Chinda C.
       Brandolino13, Javier Sciuto14, Mario Cabrera Avivar14, Mauricio
       Castillo15, Patricio Villarroel15, Emilia P. Poblete Rojas15, Bárbara
       Aguayo15, Dan I. Macías Flores15, Jose V. Rossell16, Julio C.
       Sarmiento17, Victor Andrade-Sotomayor17, Wilfredo R. Stokes
       Baltazar18, Virna Cedeño Escobar19, Ulises Arrúa20, Atilio Farina
       del Río21, Tatiana Campos Esquivel22, Patricia Callisperis23,
       María Eugenia Barrientos24, Karina Acevedo-Whitehouse5,*
       1Epidemiólogos Argentinos Metadisciplinarios. República

       Argentina.
       2Baylor University Medical Center. Dallas, Texas, USA.
       3Monestir de Sant Benet de Montserrat, Montserrat, Spain
       4INSERM U781 Hôpital Necker-Enfants Malades, Université

       Paris Descartes-Sorbonne Cité, Institut Imagine, Paris, France.
       5School of Natural Sciences. Autonomous University of

       Querétaro, Querétaro, Mexico.

30
   https://www.lewrockwell.com/2021/05/no_author/highly-cited-covid-doctor-comes-to-
stunning-conclusion-govt-scrubbing-unprecedented-numbers-of-injection-related-deaths/


                                             -44-
 Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 45 of 80



6Retired Professor of Medical Immunology. Universidad de
Guadalajara, Jalisco, Mexico.
7Médicos por la Verdad Puerto Rico. Ashford Medical Center. San

Juan, Puerto Rico.
8Retired Professor of Clinical Diagnostic Processes. University of

Murcia, Murcia, Spain
9Urologist Hospital Comarcal de Monforte, University of Santiago

de Compostela, Spain.
10Biólogos por la Verdad, Spain.
11Retired Biologist. University of Barcelona. Specialized in

Microbiology. Barcelona, Spain.
12Center for Integrative Medicine MICAEL (Medicina Integrativa

Centro Antroposófico Educando en Libertad). Mendoza,
República Argentina.
13Médicos por la Verdad Argentina. República Argentina. ´
14Médicos por la Verdad Uruguay. República Oriental del

Uruguay.
15Médicos por la Libertad Chile. República de Chile.
16Physician, orthopedic specialist. República de Chile.
17Médicos por la Verdad Perú. República del Perú.
18Médicos por la Verdad Guatemala. República de Guatemala.
19Concepto Azul S.A. Ecuador.
20Médicos por la Verdad Brasil. Brasil.
21Médicos por la Verdad Paraguay.
22Médicos por la Costa Rica.
23Médicos por la Verdad Bolivia.
24Médicos por la Verdad El Salvador.

* Correspondence: Karina Acevedo-
Whitehouse, karina.acevedo.whitehouse@uaq.mx

1.    Abstract.
       Since the start of the COVID-19 outbreak, the race for
testing new platforms designed to confer immunity against
SARS-CoV-2, has been rampant and unprecedented, leading to
emergency authorization of various vaccines. Despite progress on
early multidrug therapy for COVID-19 patients, the current
mandate is to immunize the world population as quickly as
possible. The lack of thorough testing in animals prior to clinical
trials, and authorization based on safety data generated during

                                 -45-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 46 of 80




       trials that lasted less than 3.5 months, raise questions regarding
       the safety of these vaccines. The recently identified role of SARS-
       CoV-2 glycoprotein Spike for inducing endothelial damage
       characteristic of COVID-19, even in absence of infection, is
       extremely relevant given that most of the authorized vaccines
       induce the production of Spike glycoprotein in the recipients.
       Given the high rate of occurrence of adverse effects, and the wide
       range of types of adverse effects that have been reported to date,
       as well as the potential for vaccine-driven disease enhancement,
       Th2-immunopathology, autoimmunity, and immune evasion,
       there is a need for a better understanding of the benefits and
       risks of mass vaccination, particularly in the groups that were
       excluded in the clinical trials. Despite calls for caution, the risks
       of SARS-CoV-2 vaccination have been minimized or ignored by
       health organizations and government authorities. We appeal to
       the need for a pluralistic dialogue in the context of health
       policies, emphasizing critical questions that require urgent
       answers if we wish to avoid a global erosion of public confidence
       in science and public health.

       AFLDS medico-legal researchers have analyzed the accumulated

COVID-19 data in terms of the balancing test required by § 360bbb–

3(c)(2)(B), and report as follows:

       1.   Government Database (Defendant) Vaccine Adverse Event
       Reporting System (VAERS):
            a.     99% of all vaccine deaths this year are from COVID-19
            injections (1% are from the other 100 vaccines)
            b.     The current reported number of vaccine deaths for Q1 2021
            constitutes a 12,000% -25,000% increase in vaccine deaths vs.
            prior years
            c.     These statistics are based on the VAERS system
                 i.      VAERS only captures 1-10% reactions for all
                   vaccines 31

31
  https://digital.ahrq.gov/sites/default/files/docs/publication/r18hs017045-lazarus-final-report-
2011.pdf


                                                 -46-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 47 of 80




                   ii.      In ten years (2009-2019) there were 1529 vaccine
                       deaths. In the first four months of 2021 there have been
                      over 4,000.
                  iii.      Reporting of many adverse events from COVID-19
                      vaccines are siphoned away from public VAERS into a non-
                      public database called V-Safe which contradicts
                      Congressional intent in creating VAERS in 1986 which was
                      to make vaccine adverse events easily known to the public.

       2.     The Spike Proteins created by the COVID-19 vaccines are risky:
              a.     Reproductive Health: Spike proteins are in the same family
              as the naturally occurring syncytin-1 and syncytin-2 reproductive
              proteins in sperm, ova, placenta. 32 Antibodies raised against
              spike protein might interact with the naturally occurring
              syncytin proteins, adversely affecting multiple steps in human
              reproduction. The manufacturers did not provide data on this
              subject despite knowing about this spike protein similarity on
              syncytin proteins for more than one year; there are now a very
              high number of pregnancy losses in VAERS 33 and worldwide
              reports of irregular vaginal bleeding without clear explanation.
              b.     Vascular Disease: Salk researchers in collaboration with
              the University of San Diego, published in Circulation Research
              that the spike proteins themselves damage vascular cells,
              causing strokes or many other vascular problems. 34 All the
              vaccines are causing clotting disorders (coagulopathy) in all
              ages. 35 The spike proteins are known to cause clotting that the
              body cannot fix. Brain thrombosis, thrombocytopenia. 36
              c.     Autoimmune disease: The vaccines induce our cells to
              manufacture (virus-free) spike proteins. These spike proteins are
              then perceived to be foreign by the human immune system,
              initiating an immune response to fight them. While that is the
              intended therapeutic principle, it is also the case that any cell
              expressing spike proteins becomes a target for destruction by our
              own immune system. This is an auto-immune disorder and can
32
   https://www.jennifermargulis.net/halt-covid-vaccine-research-scientist-urges-cdc/
33
   VAERS database 2900 miscarriages! Queried by author on April 23, 2021
34
   https://www.salk.edu/news-release/the-novel-coronavirus-spike-protein-plays-additional-key-
role-in-illness/
35
   https://www.medrxiv.org/content/10.1101/2021.03.05.21252960v1.full
36
   https://b-s-h.org.uk/about-us/news/guidance-produced-by-the-expert-haematology-panel-ehp-
focussed-on-vaccine-induced-thrombosis-and-thrombocytopenia-vitt/


                                               -47-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 48 of 80




              affect virtually any organ in the body. It is likely that some
              proportion of spike protein will become permanently fused to
              long-lived human proteins and this will prime the body for
              prolonged autoimmune diseases. Autoimmune diseases can take
              years to show symptoms and many scientists are alarmed at
              giving young people such a trigger for possible autoimmune
              disease.
              d.     Spike proteins directly cause disease: It is clear that spike
              proteins are not simple, passive structures which the virus uses
              to attach itself to cells. The spike protein is itself biologically
              active, even without the virus and these bind to our cells even
              more tightly causing harm to endothelial cells 37 which are
              throughout the entire human body, in blood tissue 38, in lung
              tissue. 39 The spike protein, being “fusogenic”, promotes cells to
              adhere to one another, initiating blood coagulation – including in
              the brain. Spike proteins also cross the blood-brain-barrier, a
              sacrosanct space in medicine. This has never been done before in
              a vaccine and the neurological effects are unknown. 40
              e.     Effect on the young: The vaccines are more deadly or
              harmful to the young than the virus, and that is excluding the
              unknown future effects on fertility, clotting, and autoimmune
              disease. There is a statistically zero chance of death from SARS-
              CoV-2 under age 18 according to the CDC but there are reports of
              heart inflammation in young men 41 and at least one documented
              fatal heart attack of a healthy 15-year old boy in Colorado two
              days after his Pfizer shot. 42 The vaccines induce the cells of the
              recipient to manufacture trillions of spike proteins with the
              pathology described above. Because immune responses in the
              young and healthy are more vigorous than those in the old,
              paradoxically, the vaccines may thereby induce, in the very
              people least in need of assistance, a very strong immune


37
    https://www.biorxiv.org/content/biorxiv/early/2020/12/04/2020.12.04.409144.full.pdf
38
    https://www.salk.edu/news-release/the-novel-coronavirus-spike-protein-plays-additional-key-
role-in-illness/
39
    https://medicalxpress.com/news/2021-04-sars-cov-spike-protein-lung.html
40
   https://scivisionpub.com/pdfs/covid19-rna-based-vaccines-and-the-risk-of-prion-disease-
1503.pdf
41
    https://www.timesofisrael.com/israel-said-probing-link-between-pfizer-shot-and-heart-
problem-in-men-under-30/
42
    VAERS database 1242573-1


                                               -48-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 49 of 80




              response, including those which can damage their own cells and
              tissues as well as by stimulating blood coagulation.
              f.     Chronic Disease: Healthy children whose birthright is
              decades of healthy life will instead face premature death or
              decades of chronic disease 43. We cannot say what percentage will
              be affected with antibody dependent enhancement 44, neurological
              disorders 45, autoimmune disease 46 and reproductive problems 47,
              but it is a virtual certainty that this will occur.
              g.     Unknown Effects: worldwide there are unexpectedly higher
              rates of death after receiving the vaccine. 48 Additionally, prior
              coronavirus and similar vaccines caused a phenomenon known as
              Antibody Dependent Enhancement (ADE) which is a
              paradoxically worse disease typically causing death or critical
              illness when the child or animal later encountered the virus in
              the wild. ADE is discovered during long term animal studies, and
              thus it is still an unknown risk.
              h.     Effect on society: scientists are concerned that universal
              inoculation may create more virulent strains. This has been
              observed with Marek’s Disease in chickens. 49 Due to vaccinating
              a large number of chickens who were not at risk of death, now all
              chickens must be vaccinated or they will die from a virus that
              was nonlethal prior to widespread vaccination. It is a serious
              concern that our current vaccination policy, vaccinating everyone
              instead of those at risk, will over time, exert the same
              evolutionary pressure toward more highly virulent strains.

       3.   Differences Between COVID Injections and Prior Vaccine
       Programs:
            a.    Extreme Danger: Based only upon the numbers reported to
            VAERS, these vaccines should have been pulled off the market
            almost immediately. “A typical new drug at about five deaths,
            unexplained death, we get a black-box warning, your listeners
            would see it on TV, saying it may cause death. And then at about
43
    https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3335060/pdf/pone.0035421.pdf
44
    https://www.ncbi.nlm.nih.gov/pmc/articles/PMC3335060/
45
    https://pubmed.ncbi.nlm.nih.gov/22470453/
46
    https://pubmed.ncbi.nlm.nih.gov/25427992/
47
   https://www.pure.ed.ac.uk/ws/portalfiles/portal/28839692/The_risks_of_using_allogeneic_cell
_lines_for_vaccine_production_the_example_of_Bovine_Neonatal_Pancytopenia.pdf
48
    AuthorAFLDS data
49
    https://www.jennifermargulis.net/halt-covid-vaccine-research-scientist-urges-cdc/


                                               -49-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 50 of 80




              50 deaths it’s pulled off the market.” 50 In 1976 during the Swine
              Flu pandemic, the USA attempted to vaccinate 55 million
              Americans but when the shot caused 25 deaths, the program was
              pulled. The flu shot causes 20-30 deaths a year out of 195 million
              and there are now over 4,000 deaths out of about 100 million
              COVID-19 shots. 51
              b.      Collusion to Censor: The Associated Press, AFP; BBC,
              CBC/Radio-Canada, European Broadcasting Union (EBU),
              Facebook, Financial Times, First Draft, Google/YouTube, The
              Hindu, Microsoft, Reuters, Reuters Institute for the Study of
              Journalism, Twitter, The Washington Post, The New York Times
              all participate in the “Trusted News Initiative” which has agreed
              to not allow any news critical of the shots. 52 A Judge would not
              have to agree with one side or the other to recognize that s/he is
              likely not hearing the whole story when such an overwhelming
              majority of media/tech agree with their competitors on what is
              newsworthy.
              c.      Whistle Blowers: There are innumerable reports on social
              media of individuals and groups of physicians and nurses coming
              forward reporting what they are directly observing. We must take
              such reports extremely seriously given the enormous personal
              cost to persons reporting.
                    i.       Dr. Charles Hoffe who defied a gag order on
                      Moderna 53
                   ii.       Dr. Shucharit Bhakdi who predicted the blood
                      clotting problems 54
                  iii.       Dr. James Todaro & The Lancet retraction 55
                  iv.        Dr. David Brownstein who was cited by the FTC for
                      using vitamins 56

50
   https://leohohmann.com/2021/04/30/highly-cited-covid-doctor-comes-to-stunning-conclusion-
govt-scrubbing-unprecedented-numbers-of-injection-related-deaths/
51
   https://leohohmann.com/2021/04/30/highly-cited-covid-doctor-comes-to-stunning-conclusion-
govt-scrubbing-unprecedented-numbers-of-injection-related-deaths/
52
   https://www.bbc.com/news/entertainment-arts-55257814
53
   https://healthimpactnews.com/2021/canadian-doctor-defies-gag-order-and-tells-the-public-
how-the-moderna-covid-injections-killed-and-permanently-disabled-indigenous-people-in-his-
community/
54
   https://evidencenotfear.com/covid-vaccine-blood-clot-risk-was-known-ignored-buried-dr-
sucharit-bhakdi/
55
   https://www.thelancet.com/journals/lancet/article/PIIS0140-6736(20)31324-6/fulltext
56
   https://www.youtube.com/watch?v=a-79BFjzhj8&t=472s


                                             -50-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 51 of 80




                    v.       Dr. Eric Nepute who was cited by the FTC for using
                       Vitamin D 57
                   vi.       Dr. Pierre Kory who was ridiculed for using
                       ivermectin 58
                  vii.       Dr. Joseph Mercola a victim of aggressive threats and
                       cyberwarfare 59
                 viii.       Frontline COVID-19 Critical Care Alliance 60
                   ix.       America’s Frontline Doctors 61
                    x.       World Doctor Alliance 62
                   xi.       The Great Barrington Declaration 63
                  xii.       Pandemics Data and Analysis 64
                 xiii.       Doctors 4 Covid Ethics 65
              d.       Conflict of interest: Consider that the J&J vaccine was
              paused for six clots but more than 4000 deaths due to Pfizer and
              Moderna has not resulted in a government pause. Note that the
              NIH is a co-owner of the Moderna patent. Note that Moderna and
              Pfizer (unlike J&J) plan to require an “update” once or twice
              annually. 66
       There are several factors that reduce any purported benefit of the

COVID-19 vaccines.           First, it is important to note that the Pfizer and

Moderna EUA COVID-19 experimental injections were only shown to reduce

symptoms – not block transmission. For over a year now, these Defendants

and state-level public health authorities have told the American public that
57
   https://www.ftc.gov/system/files/warning-letters/covid-19-letter_to_dap_eric_nepute.pdf
58
   https://www.newswise.com/coronavirus/dr-pierre-kory-president-of-the-flccc-alliance-
testifies-before-senate-committee-on-homeland-security-and-governmental-affairs-looking-into-
early-outpatient-covid-19-treatment
59
   https://articles.mercola.com/sites/articles/archive/2021/05/04/removing-articles-related-to-
vitamin-d-c-and-zinc.aspx
60
   https://covid19criticalcare.com
61
   https://www.americasfrontlinedoctors.org
62
   https://worlddoctorsalliance.com
63
   https://gbdeclaration.org
64
   https://www.pandata.org
65
   https://doctors4covidethics.medium.com
66
   https://leohohmann.com/2021/04/13/cdc-pauses-johnson-johnson-injection-citing-rare-blood-
clots-but-heres-what-youre-not-being-told/


                                               -51-
           Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 52 of 80




SARS-CoV-2 can be spread by people who have none of the symptoms of

COVID-19, therefore Americans must mask themselves, and submit to

innumerable lockdowns and restrictions, even though they are not manifestly

sick. If that is the case, and these officials were not lying to the public, and

asymptomatic spread is real, then what is the benefit of a vaccine that merely

reduces symptoms? There isn't any.

         Secondly, it appears that these Defendants either did lie about

asymptomatic spread, or were simply wrong about the science. The theory of

asymptomatic transmission - used as the justification for the lockdown and

masking of the healthy - was based solely upon mathematical modeling. This

theory had no actual study participants, and no peer review. 67 The authors

made the unfounded assumption that asymptomatic persons were “75% as

infectious” as symptomatic persons. But in the real world, healthy false

positives turned out to be merely healthy, and were never shown to be

“asymptomatic” carriers of anything. 68 Studies have shown that PCR test-

positive asymptomatic individuals do not induce clinical COVID-19 disease,

not even in a family member with whom they share a home and extended

proximity. An enormous study of nearly ten million people in Wuhan, China

showed that asymptomatic individuals testing positive for COVID-19 never


67
     https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2774707
68
     https://www.nytimes.com/2020/08/29/health/coronavirus-testing.html


                                                -52-
           Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 53 of 80




infected others. 69 Since asymptomatic individuals do not spread COVID-19,

they do not need to be vaccinated.

                (3) Lack of Informed Consent

         Around the nation it appears that the requirements for informed

consent are being completely ignored by our public health system and

particularly by self-interested DHHS officials. Throughout the DHHS, we see

the use of the “safe and effective” moniker to describe these unapproved

injections. The fact of the matter is that if the manufacturers of the injections

were saying these things they would very likely be breaking the law.

         As noted above, 21 U.S.C. § 360bbb–3 requires truly informed consent

be given to anyone that is being administered these injections. Because these

biological agents are still being studied it is only proper to call them

experimental, and so 45 CFR Part 46 also applies, and requires even more in

the way of informed consent. The studies on these injections ABSOLUTELY

DO NOT SCIENTIFICALLY CONCLUDE THAT THEY ARE "SAFE AND

EFFECTIVE". Rather, the EUAs themselves talk extensively about

demographics that have not had any real testing and where administration of

the injections would thus be completely experimental. Children under 16 are

amongst these demographics.



69
     https://www.nature.com/articles/s41467-020-19802-w


                                               -53-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 54 of 80




      In addition, comments made by pharmaceutical executives are

misleading to the public. In promoting their efforts to expand the EUA to

kids, they cite the reason that the vaccine has already been given safely to

hundreds of millions of people. This is false and misleading in two ways.

First, medically speaking, children are not simply short adults. Their organs

are still developing, and in addition those organs must function perfectly for

many decades ahead of them. Secondly, the scientific harms are long term

(autoimmune, reproductive, neurologic) and thus it is wholly irrelevant how

many persons have received the vaccine, rather the duration of the research

is what is determinative.

      Pursuant to 45 CFR Part 46, experimentation on children gives rise to

a heightened duty of protection. Rather than ethically ensuring that they are

providing truly informed consent before experimenting on children, the

Defendants are doubling down on the safe and effective moniker and want to

expand experimenting on children without them or their parents even

realizing that it is happening!

      Despite the fact that non-consensual medical experimentation on

children constitutes crimes against humanity under international law, the

DHHS seems to be intent on both hiding the fact that these injections are

literally experimental on children, and actually supporting state and private




                                      -54-
           Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 55 of 80




sector actors in their efforts to coerce individuals into unknowingly

participating.

         Further exacerbating this already concerning lack of informed consent

for those receiving the COVID injections is the potential exposure of those

who did not consent at all to receiving the vaccine. Page 67 of the Pfizer EUA

application 70 describes the possibility of exposure of unvaccinated, by the

vaccinated, through inhalation or skin contact. Pursuant to the referenced

document, each person getting the experimental shot had to consent to the

possibility of exposing pregnant women through inhalation or skin contact

(pharmaceutical companies can only disclose actual, not purely speculative,

risks). According to the document, a reportable safety event occurred if:

             A female is found to be pregnant while being exposed or having been
             exposed to study intervention due to environmental exposure. Below
             are examples of environmental exposure during pregnancy:

                       A female family member or healthcare provider reports
                       that she is pregnant after having been exposed to the study
                       intervention by inhalation or skin contact.


         As the vaccines have been rolled out, there are worldwide reports of

irregular and often very heavy vaginal bleeding in the unvaccinated who are

near the vaccinated, even in post-menopausal women. These public reports




70
     https://cdn.pfizer.com/pfizercom/2020-11/C4591001_Clinical_Protocol_Nov2020.pdf


                                               -55-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 56 of 80




are scrubbed from the internet rapidly 71, however plaintiff AFLDS has also

received innumerable emails from around the world with the same reports. It

is well documented that the vaccinated have excessive bleeding and clotting

disorders including vaginal bleeding, miscarriages, gastrointestinal bleeding

and ITP.       Given that there is now the real-world observation 72 of what

appears to be transmission of something from vaccinated to unvaccinated

adults, we simply do not know what will happen to unvaccinated children

sitting next to vaccinated children for eight hours every day.

       “Self-disseminating vaccines 73” is not a science fiction concept, rather it

has been a research subject for years 74 if not decades. 75 The reportable safety

event from the Pfizer application suggests that this type of vaccine is now a

reality. Self-disseminating vaccines are the most literal of violation of

informed consent imaginable, and any expansion of the EUA to children

under the age of 16 puts unvaccinated children at risk without meeting the

informed consent requirements of either 21 U.S.C. § 360bbb–3 or 45 C.F.R.

Part 46.


71
   https://www.lifesitenews.com/news/thousands-of-women-report-hemorrhaging- reproductive-
dysfunction-miscarriage-after-corona-shots
72
   https://fromthetrenchesworldreport.com/bizarre-phenomenon-unvaccinated-getting-sick-being-
around-the-covid-vaxxed/285650
73
   https://thebulletin.org/2020/09/scientists-are-working-on-vaccines-that-spread-like-a-disease-
what-could-possibly-go-wrong/
74
   https://www.preemptproject.org/news/a-vaccine-that-could-spread-like-a-virus
75
   https://www.newscientist.com/article/mg24732960-100-we-now-have-the-technology-to-
develop-vaccines-that-spread-themselves/


                                                -56-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 57 of 80




       The legally required heightened levels of informed consent are not

being obtained, and the necessary precautions for studies on children are

simply not being considered. The requested TRO is necessary to ensure the

Plaintiffs are not subjected to further public coercion to partake in this illegal

experiment.

              (4) Suppression of Alternative Treatments & Conflicts of

Interest.

       Despite the misinformation being disseminated in the press – and, at

times, by the Defendants – there are numerous alternative safe and effective

treatments for COVID-19. Globally and in the United States, treatments

such as Ivermectin, Budesonide & Dexamethasone, convalescent plasma and

monoclonal antibodies, Vitamin D, Zinc, and Azithromycin are being used to

great effect. While Dr. Anthony Fauci’s NIH, which happens to have a

financial stake in Moderna's COVID-19 vaccine 76, and others may downplay

these treatments, the fact is that they have been used to great effect and

have even resulted in a Nobel Prize nomination. 77

       The following alternative treatments are available for COVID-19:
76
   https://www.axios.com/moderna-nih-coronavirus-vaccine-ownership-agreements-22051c42-
2dee-4b19-938d-099afd71f6a0.html, See also:
https://assets.documentcloud.org/documents/6935295/NIH-Moderna-Confidential-
Agreements.pdf
77
   Dr. Vladimir ‘Zev’ Zelenko was nominated for the development of the “Zelenko COVID-19
Protocols” which include Hydroxychloroquine and zinc. Dr. Simone Gold, Founder of America’s
Frontline Doctors was also nominated.


                                             -57-
          Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 58 of 80




      1.      Ivermectin: NY judicial order 78, Yale University 79, South Africa 80,
and forty 81 studies 82 and India 83

      2.     HCQ effective in 238 studies 84 worldwide including many peer
reviewed in USA Detroit 85 multicountry 86 and doctor surveys show a
majority 87 would use

        3.       Budesonide 88

        4.       Dexamethasone 89

        5.       Vitamin D 90,

        6.       Zinc 91

        7.       Azithromycin 92

        8.       Convalescent plasma/monoclonal antibodies 93

        9.       Colchicine 94

78
    https://www.wkbw.com/news/coronavirus/judge-orders-hospital-to-treat-covid-patient-with-
experimental-drug
79
    https://trialsitenews.com/top-yale-doctor-researcher-ivermectin-works-including-for-long-
haul-covid/
80
    https://www.biznews.com/thought-leaders/2021/03/16/ivermectin-in-sa
81
    https://c19ivermectin.com
82
   https://journals.lww.com/americantherapeutics/fulltext/2021/00000/review_of_the_emerging_e
vidence_demonstrating_the.4.aspx
83
    https://www.lifesitenews.com/opinion/change-away-from-successful-treatments-due-to-big-
pharma-pressure-likely-cause-of-covid-death-catastrophe-in-india
84
    https://c19hcq.com
85
    https://www.ijidonline.com/action/showPdf?pii=S1201-9712%2820%2930534-8
86
    https://www.sciencedirect.com/science/article/abs/pii/S0300289620305354
87
   85% of global physicians recognized HCQ as at least partially effective in treating COVID-19, and more than half
of the surveyed US physicians would take the drug or give it to family members early or even before onset of
symptoms.
88
   https://www.thelancet.com/journals/lanres/article/PIIS2213-2600(21)00160-0/fulltext
89
   https://www.nejm.org/doi/full/10.1056/NEJMoa2021436
90
   https://pubmed.ncbi.nlm.nih.gov/33487035/
91
   https://www.medicalnewstoday.com/articles/can-zinc-levels-predict-covid-19-severity
92
   https://www.medrxiv.org/content/10.1101/2020.12.29.20248975v1.full
93
   https://www.fda.gov/news-events/press-announcements/coronavirus-covid-19-update-fda-
authorizes-monoclonal-antibodies-treatment-covid-19


                                                         -58-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 59 of 80




       10.    Remdesivir 95

       11.    Nitazoxanide/azithromycin 96


       While many of these treatments have been publicly maligned, they are

all working in various capacities around the world and are all safer than the

COVID-19 injections. 97 The highly publicized attacks on early treatments

seem to be done in bad faith in many instances. For example, one study on

HCQ overdosed study participants with 2.5x lethal amounts of the drug and

then reported the deaths as though they were not a result of the 2.5x lethal

overdose. 98 The 27 physician-scientist authors of the study were civilly

indicted and criminally investigated and still JAMA did not retract the

article. 99

       While plaintiffs make no allegations regarding legality or illegality of

any of these conflicts of interest, they are numerous, now well publicized, and

may     create   an    incentive     to   suppress     treatments      while    promoting




94
   https://www.icm-mhi.org/en/pressroom/news/colchicine-reduces-risk-covid-19-related-
complications
95
   https://www.fda.gov/news-events/press-announcements/fda-approves-first-treatment-covid-19
96
   https://www.ncbi.nlm.nih.gov/pmc/articles/PMC7192107/
97
   Most of the drugs listed here are part of the FDA Adverse Events Reporting System – FAERS
– and have shown to be safe for many years.
98
   https://jamanetwork.com/journals/jamanetworkopen/fullarticle/2765499
99
   https://www.sciencemag.org/news/2020/06/it-s-nightmare-how-brazilian-scientists-became-
ensnared-chloroquine-politics


                                              -59-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 60 of 80




experimental COVID-19 injections. Those conflicts are shown in a document

attached hereto and incorporated herein with reference as Exhibit K.

      Dr. Anthony Fauci is personally responsible for approving and granting

NIAID and NIH monies for research responsible for the coronavirus spike

proteins, as well as patents for coronavirus spike proteins. Dr. Fauci could

have focused on treatments, including treatments he previously advised were

beneficial (in SARS-CoV-1). Instead, Dr. Fauci directed the NIAID, NIH,

Congress and the White House to develop vaccines, including Pfizer and

Moderna vaccines where he has financial and professional ties.

      The NIH Director stated the following in May, 2020: “We do have some

particular stake in the intellectual property behind Moderna’s coronavirus

vaccine.” In fact, NIH and Moderna signed a contract in December, 2019 that

states “mRNA coronavirus vaccine candidates are developed and jointly

owned by the two parties.”     100, 101   And now Moderna is currently valued at $25

billion despite having no federally approved drugs on the market.

      Further, on May 11, 2021, Senator Rand Paul asked Dr. Anthony Fauci

under oath about the origins of SARS CoV-2 and the NIH and NIAID funding

for Gain-of-Function research, and Dr. Fauci stated to the Senator and to all

of Congress and to the American people stating that the NIH and NIAID did

100
    https://www.axios.com/moderna-nih-coronavirus-vaccine-ownership-agreements-22051c42-
2dee-4b19-938d-099afd71f6a0.html
101
    https://www.economicclub.org/events/dr-francis-collins-chris-nassetta-and-mary-brady


                                               -60-
         Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 61 of 80




not fund Gain-of-Function (making viruses more lethal) research when in

fact,   Plaintiffs’   ongoing   investigation   and   experts   providing   sworn

declarations have revealed that he appears to have provided at least $60

million in funding.

        (5)   Suppression of the Fact that Alabama Has Reached Herd

Immunity.

        The organization Physicians for Alabamans has concluded that

Alabama has reached herd immunity, based upon evidence compiled by

epidemiologist Dr. Suzanne Judd of the University of Alabama. Herd

immunity is reached when a percentage of people have immunity to an

infectious disease, thus reducing the wide-spread reach of the illness in the

community.

        An estimated 48% of Alabamans having contracted Covid-19, another

1.2 million Alabamans who are fully vaccinated, and another 400,000

Alabamans with partial immunity. These numbers establish the state's

population has reached herd immunity. This assessment isn’t based on these

facts alone. The practical evidence is self-evident. We have averaged fewer

than ten deaths a day over the past two to three months, we have had fewer

than 50 hospitalizations a day over the past few weeks, and we have proven

treatments going forward if others contract the virus. Based upon several




                                         -61-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 62 of 80




assessments last fall, we needed 50-72% herd immunity before protection

could be expected.

            (6)   Preserving the Status Quo.

      In this Motion, Plaintiffs seek relief only to the extent necessary to

preserve the status quo by requesting immediate injunctive relief against any

further expansion of the EUAs that would allow the administration of

experimental COVID-19 injections to children under 16 years of age.

                         IV. LAW AND ANALYSIS

      "The basis for injunctive relief in the federal courts has always been

irreparable harm and the inadequacy of legal remedies." Beacon Theatres,

Inc. v. Westover, 359 U.S. 500, 506–07 (1959), quoted in Sampson v. Murray,

415 U.S. 61, 88 (1974); Grasso Enterprises, LLC v. Express Scripts, Inc., 809

F.3d 1033, 1039 (8th Cir. 2016); Odebrecht Const., Inc. v. Sec'y, Florida Dep't

of Transp., 715 F.3d 1268, 1288 (11th Cir. 2013). However, the "decision to

grant or deny … injunctive relief is an act of equitable discretion by the

district court." eBay, Inc. v. MercExchange, L.L.C., 547 U.S. 388, 391 (2006).

      Under Winter v. Natural Resources Defense Council, Inc., 555 U.S. 7

(2008) and FRCP 65, the standard for preliminary injunction is showing: 1) a

strong likelihood of success on the merits; 2) the possibility of irreparable

injury; 3) the balance of hardships in its favor; 4) the advancement of public

interest. The Supreme Court also noted that as an "alternative" approach to


                                       -62-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 63 of 80




weighing these four factors: "a court may grant the injunction if the plaintiff

demonstrates either a combination of probable success on the merits and the

possibility of irreparable injury or that serious questions are raised and the

balance of hardships tips sharply in his favor," citing Freecycle Network, Inc.

v. Oey, 505 F.3d 898, 902 (9th Cir.2007). See also Earth Island II, 442 F.3d at

1158; Id. at 677.

      The 11th Circuit test has been distinguished to require the movant

show: 1) substantial likelihood of success on the merits; 2) irreparable injury;

3) the threatened injury to the movant outweighs the damage the injunction

may cause to the opposing party; and 4) the injunction would not be adverse

to the public interest. Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir.

2000) (en banc); and Jysk Bed'N Linen v. Dutta-Roy, 810 F.3d 767, 774 (11th

Cir. 2015).

      While the burden of persuasion remains with the Plaintiffs, O’Connor

v. Kelley, 2016 U.S. App. LEXIS 3683, at *10 (11th Cir. Feb. 29,

2016); Jordan v. Fisher, 2016 U.S. App. LEXIS 11734, at *4 (5th Cir. Feb. 10,

2016); Ferring Pharm., Inc. v. Watson Pharm., Inc., 765 F.3d 205, 210 (3d

Cir. 2014), the "burdens at the preliminary injunction stage track the

burdens at trial." Gonzales v. O Centro Espírita Beneficente Uniã do Vegetal,

546 U.S. 418, 428–30 (2006); LSSi Data Corp. v. Comcast Phone, LLC, 696

F.3d 1114, 1123 n.11 (11th Cir. 2012). For purposes of a preliminary


                                       -63-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 64 of 80




injunction, this burden of proof can be shifted to the party opposing the

injunctive relief after a prima facie showing and the movant should be

deemed likely to prevail if the non-movant fails to make an adequate

showing. Id.

      In this case, the Plaintiffs have demonstrated, through their

declarations and stated traumas and experiences, that they are facing a

profound variety of irreparable harms. Each of them stands at great risk of

profound loss and almost all of them stand at great risk of multiple and

varied profound losses, should the EUA experiment be further extended to

younger children. However, for each and every Plaintiff, and everyone that

they represent in their person or profession, nothing whatsoever changes for

the worse if the status quo is preserved.

      In the following section, the Court will see clearly what has already

been demonstrated beyond reasonable argument, that each prong of the four-

part test tilts heavily in favor of the Plaintiffs. In this difficult moment, it is

incumbent upon this Honorable Court to courageously protect and safely

preserve the status quo, by granting the Temporary Restraining Order and

keeping the Defendants from inflicting any more of their unsafe experiments

upon the children of America. As Chief Justice Roberts has said:

      [T]he Constitution principally entrusts the safety and the health of the
people to the politically accountable officials of the States.  But the
Constitution also entrusts the protection of the people’s rights to the


                                         -64-
        Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 65 of 80




Judiciary—not despite judges being shielded by life tenure, but because they
are. Deference, though broad, has its limits.

S. Bay United Pentecostal Church v. Newsom, 2021 U.S. LEXIS 758 * 4

(internal quotation marks omitted).

      A.     Four Part Test.

             (1)    Likelihood of Success on the Merits:
      Parties “are not required to prove their claim, but only to show that
they [are] likely to succeed on the merits.” Glossip v. Gross, 135 S. Ct. 2726,
2792 (2015); Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 22 (2008).


      The Parties and the Claim are properly before this Court. This Court

exercises subject matter jurisdiction in accordance with the provisions of 28

U.S.C. § 1331, as this litigation involves multiple claims and issues arising

under federal law. Subject matter jurisdiction also arises under 42 U.S.C. §

1983, as this litigation involves the deprivation of rights, protections,

privileges and immunities secured by the U.S. Constitution. Venue lies in

this Court under 28 U.S.C. § 1391(e), since this is a civil action in which at

least one Defendant is an officer or employee of the United States or an

agency thereof acting in his official capacity, or an agency of the United

States, no real property is involved, and one or more of the Plaintiffs reside in

this judicial district.

      Plaintiffs have standing to bring this litigation, as they are "adversely

affected or aggrieved by agency action within the meaning of a relevant


                                        -65-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 66 of 80




statute."   5 U.S.C. § 702.      Plaintiffs (1) have suffered some actual or

threatened injury, (2) the injury can fairly be traced to the challenged actions

of the Defendants, and (3) the injury is likely to be redressed by a favorable

decision of this Court. N.H. Lottery Comm’n v. Rosen, 2021 U.S. App. LEXIS

1526 *15-17, quoting Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992).

      Plaintiffs have demonstrated that the Defendants are in continuing,

clear violation of the plain language of the federal law pursuant to which

these claims are brought.       21 U.S.C. § 360bbb–3(c)(2)(B) requires the

Secretary to satisfy a balancing test by demonstrating that "the known and

potential benefits of [the COVID-19 vaccines], when used to diagnose,

prevent, or treat such disease or condition, outweigh the known and potential

risks of [the COVID-9 vaccines]." As discussed above, the risk from COVID-

19 to 12-15 year old children is statistically zero. The risks of the untested

experimental COVID-19 vaccines are substantial, and, in this case, as

established by credible and expert medical testimony, the injections are

already proving to be dangerous.      DHHS' own statistics substantiate its

failure to meet the balancing test.

      Further, § 360bbb–3(c)(3) requires that "there is no adequate,

approved, and available alternative to the [COVID-19 vaccines]." Defendants

cannot satisfy this requirement. A number of such alternatives are in fact

adequate, approved and available, as discussed supra. They are "approved"


                                       -66-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 67 of 80




in the sense that medical practitioners accept them as standard of care, and

some of them have been "approved" by the FDA. To the extent the FDA has

withheld approval, it has done so wrongfully, against the backdrop of

Defendants' conflicts of interest, despite strong scientific evidence that many

of the alternatives are safer and more effective than the COVID-19 vaccines.

      The truth is that several of the most successful treatments for COVID-

19 have been studied more than almost any other drugs in the World, they

have been demonstrated for many decades to be entirely safe and effective,

prescribed safely to millions of patients, and their creators have been honored

and lauded at the highest levels for their contribution to medicine. In short,

these treatments are SO adequate and SO approved the World over, that

they stand as the very antithesis to the pre-condition set forth in 21 U.S.C. §

360bbb–3(c)(3), which the Defendants are violating on an ongoing, formalized

and more or less continuous basis.

      § 360bbb–3(e) requires, as a condition to the EUAs for the COVID-19

vaccines, that the DHHS Secretary ensure that both health care professionals

and vaccine subjects have certain minimum information required in order to

enable subjects to give their informed consent.       The Secretary has not

satisfied this requirement.   Plaintiffs' Declarations attest to their lack of

information and informed consent.




                                       -67-
           Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 68 of 80




          At the same time, public and private sector actors are deploying

incentives and penalties designed to induce acceptance of the vaccine, further

vitiating their voluntary, informed consent. The Governor of Ohio has just

taken the shocking and unprecedented step of incentivizing Ohio residents to

be injected with the experimental COVID-19 agents by offering entry into

what amounts to a $1 million prize lottery. In addition, he offers one “lucky”

youngster the chance to win a “free” four-year college scholarship. 102 Never

mind that the winner may lack the life or health to enjoy their new fortune.

In so doing, Ohio’s Governor has crudely departed from the realm of

voluntary, informed consent and has struck a grating blow against medical

autonomy. It is no secret that many lack or have yet to develop the discipline

to resist the lure of “easy money” and by turning the EUA into a high stakes

lottery game, he has introduced a subtle, insidious form of coercion and

duress. It is hard to imagine that he will be the last to erode voluntary,

informed consent in such a way.

          Plaintiffs further contend and have substantiated the fact that DHHS

and its sub-agencies appear to be working with elements of major media and

big tech to actively suppress the potential dangers of these injections in direct

defiance of their statutory duty to ensure that people are fully informed about

the potential dangers. Plaintiffs contend, with a solid evidentiary basis for

102
      https://news.yahoo.com/vaccinated-ohio-shot-1-million-221700404.html


                                                -68-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 69 of 80




doing so, that expanding the EUA to an even younger set of children who are

at no risk of harm from Covid-19, will only further exacerbate this situation.

            (2)   Possibility of Irreparable Injury:

      The Plaintiffs, as the moving party, must "demonstrate that

irreparable injury is likely in the absence of an injunction." Winter v. Nat.

Res. Def. Council, Inc., 555 U.S. 7, 22 (2008) (emphasis added). Irreparable

injury can be shown through the lens of 4 questions:

            1) Is the type of injury actually irreparable;
            2) Is it likely the movant will suffer this injury before a trial on
            the merits;
            3) Are the defendant’s actions the cause of the injury; and
            4) is there an adequate alternative remedy for damages as
            opposed to the injunctive remedy at law?

      Damage to an individual’s or organization's reputation as a result of

discharge may constitute "irreparable injury". Sampson v. Murray, 415 U.S.

61, fn. 68 (1974) ("We recognize that cases may arise in which the

circumstances surrounding an employee's discharge, together with the

resultant effect on the employee, may so far depart from the normal situation

that irreparable injury might be found."). AFLDS medical professionals are

being coerced into providing a medical intervention using an EUA product

that is untested, and neither safe nor effective. They are under immediate

threat of concrete irreparable harm. Injuring their patients by knowingly

subjecting them to these dangerous COVID-19 vaccines, in violation of their

sacred oaths, would lead to litigation, threaten their employment and medical
                                        -69-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 70 of 80




licenses, and irreparably damage their reputations. Refusing to harm their

patients with the COVID-19 vaccines, and attempting to educate them about

the risks of the vaccines, and the availability of alternatives, will lead to

accusations of ethical violations, disciplinary actions by their licensing bodies,

and highly publicized attacks, all of which would threaten their employment

and medical licenses, and irreparably damage their reputations. They are in

an untenable, unsustainable bind.       "[T]he right to practice is [ ] a very

precious part of the liberty of an individual physician or surgeon. It may

mean more than any property. Such a right is protected from arbitrary

infringement by our Constitution, which forbids any state to deprive a person

of liberty or property without due process of law."         Barsky v. Board of

Regents, 347 U.S. 442, 459 (1954) (Douglas J., dissenting).

      ALFDS relies on the integrity of its collective reputation to engage in

its critical mission as an entity. Any perceived loss of that professional

standing through the erosion of its member physicians’ reputations would

harm its own reputation as a body, and cause irreparable harm of the type

discussed in Sampson v. Murray, supra. AFLDS as an organization faces a

higher degree of exposure to imminent irreparable injury because it has the

cumulative exposure of its members. The younger the population to which

additional EUA’s apply, the more clear and present becomes its exposure for

this type of irreparable harm. The bitter irony of the situation is, AFLDS


                                        -70-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 71 of 80




could well suffer irreparable damage to its reputation and be hamstrung in

its critical mission when its only “crime” would have been to remain

steadfastly true to its high calling, protecting its members' sacred oaths as

physicians, and to the interests of its members' patients. There is a very real

sense in which an injury to an honest reputation through the gaslighting and

dishonesty of an organized and financially conflicted consortium comprised of

pharmaceutical manufacturers who enjoy immunity from liability and are

reaping astronomical profits and regulators with conflicts of interest failing

to protect the American public, truly exacerbates that which is already

irreparable.

      Clearly, AFLDS is not the only Plaintiff subject to the imminent risk of

irreparable harm suffered through loss of reputation. Dr. Roth spoke of the

great personal cost that he suffers by simply entering this litigation as a

named Plaintiff. To the extent that administrators where he practices

medicine see things differently than he does, he has effectively targeted

himself. His sense of duty and moral integrity left him no choice, but he faces

a number of grave risks in the choices he will have to make should this

extension of the EUA be permitted against the young children of his practice.

      Plaintiffs ask this Court to recognize that for the Doctors and medical

professionals in this matter, as well as many hundreds and thousands across

our land, simply being forced into this untenable position by the unlawful


                                       -71-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 72 of 80




extension of an experiment that was never lawful in the first place, creates

emotional, mental and psychological duress from which some may never

recover, and which certainly therefore must be considered a form of life-

changing, irreparable harm.

      Dr. Jensen is in a similar situation. A few years ago he was honored as

the physician of the year in his state. Now, remaining true to that which

brought him the highest honors in his profession could cost him his

reputation and potentially his livelihood. Clearly he will suffer irreparable

harm, should the COVID-19 vaccine EUAs be extended to children.

      Ellen Miller will suffer irreparable harm should the state remove her

from her position as a trusted placement for at-risk children. Hers, too, is a

high calling. Her sense of moral obligation to the young souls entrusted to her

care requires her to protect them from dangerous, experimental COVID-19

vaccines that they do not need. Protecting the children she is bound to

protect, might result in her removal. The lives of the children she nurtures

will be destabilized, and they will endure the trauma of losing parents for at

least a second time. Our cities are filled with parentless children who need

mothers like Ellen Miller, who are willing to sacrifice their own comfort to

extend their love and their home and their resources. If Mrs. Miller loses her

ability to stand in the gap for America’s at-risk children, the irreparable

harm will spread to other families and children with effects into the future.


                                       -72-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 73 of 80




      Matt Schweder and his minor daughter live in a jurisdiction that has

been subjected to an aggressive COVID-19 lockdown that regularly involves

police enforcement. Matt's daughter is already under pressure to accept the

experimental COVID-19 vaccines and will face overwhelming pressure should

the EUAs be extended to the 12-15 years of age group.

      Jennifer Greenslade has an auto-immune disease which her minor

child may well have inherited. This places her child at risk from the

experimental COVID-19 vaccines. As Dr. Roth testified in his Sworn

Declaration, even if her child is not auto-immune, she is still at greater risk

of harm from the experimental injections because children’s healthy immune

systems have a stronger reaction to the experimental agents.         Dr. Roth

speaks as a medical expert and practicing physician who has watched

COVID-19 vaccine-injured patients in his practice proceed to death, where he

could do nothing to save them. Thus Ms. Greenslade’s child may be too

immune compromised to survive the COVID-19 injections or may be too

robust to survive them. In either case, the COVID-19 vaccines expose her

child to a significant risk of injury or death. Ms. Greenslade has witnessed

the devastating impacts that the COVID-19 vaccines had on her auto-

immune cousins, and fears the same consequences for her child.           For a

mother like Jennifer, simply extending the EUA to her child's age category

creates irreparable mental and emotional harm.


                                       -73-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 74 of 80




      Andrea McFarlane is a trauma/ICU nurse. Her boys are 10, 12 14 and

16. As a family, they are in the very center of the firestorm of imminent and

irreparable harm. Andrea could lose her job, her reputation, or even her life.

She could lose her boys. They could lose their health, suffering lifelong injury

or trauma from the experimental injections if choice is removed. The boys will

suffer the loss of friends, along with the good will of their teachers, coaches

and friends for their conscientious stand against human experimentation

that they are taking as a family. All of this harm can be averted entirely by

simply preserving the status quo.

      Plaintiffs have summarized supra the horrific adverse events, including

both injury and death, caused by the COVID-19 vaccines as reported to

VAERS. They have also presented evidence, extracted from Pfizer's EUA

application, that at least that particular COVID-19 vaccine is self-

disseminating, and may be spread by the vaccinated to the unvaccinated,

including children, without their knowledge or informed consent. Individuals

coerced into taking an experimental COVID-19 vaccine, without complete

information as to risks and alternatives, and under the duress of incentives,

penalties and extreme social pressure, and individuals effectively vaccinated

without their knowledge and consent by a self-disseminating technology, and

injured or killed as a result, have suffered irreparable injury.      Garcia v.

Google, Inc., 766 F.3d 929, 939 (9th Cir. 2014) (aff'd on rehearing en


                                       -74-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 75 of 80




banc, 786 F.3d 733 (9th Cir. 2015)("Death is an 'irremediable and

unfathomable harm' … and bodily injury is not far behind.").

      Dr. Roth has witnessed the death of patients caused by the COVID-19

vaccines. No vaccine in history has ever caused even a fraction of the deaths

that are reported to have been caused by the COVID-19 vaccines. Extending

the EUA will increase those numbers, whereas preserving the status quo will

have the effect of protecting the children within the target age group from a

real and concrete risk of injury and death. Every Plaintiff with children or

patients in the target age group stands to be immediately and irreparably

harmed by the extension, and conversely protected by the preservation of the

status quo.

      Plaintiffs also note that withholding safe and effective alternative

treatments constitutes an irreparable harm. Henderson v. Bodine Aluminum,

Inc., 70 F.3d 958, 961 (8th Cir. 1995).

              (3)   Balance of Hardships:


      The balance of hardships test tilts decidedly in favor of the Plaintiffs.

The Defendants can make no science-based argument that preserving the

status quo will create any hardship for them or for the public. It is possible

that they can show a future monetary loss connected with the financial

conflicts that are revealed and mentioned in this TRO, but those are precisely



                                          -75-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 76 of 80




the kind of hardships they may not rely upon to balance this prong of the test

in their favor.

      On the other hand, the Plaintiffs have established by credible and

expert testimony and reference to CDC official numbers that the target age

group faces no exposure to harm from COVID-19. Granting the TRO will

preserve that status quo. The 12-15 year olds who are not being harmed by

COVID-19 will continue to suffer no harm from COVID-19. If the EUA is

extended, then the children in the target age group who are currently safe

from the injury and death being visited upon the already vaccinated to a

degree that departs dramatically from recorded experience with all other

vaccines, will immediately begin to suffer that injury and death within their

own population.

      Further, the logic for the COVD-19 vaccines breaks down when one

considers the Defendants' theory of asymptomatic spread. For over a year

now, these Defendants and state-level public health authorities have told the

American public that SARS-CoV-2 can be spread by people who have none of

the symptoms of COVID-19. If that is the case, then a vaccine that merely

reduces symptoms yields no benefits - the virus spreads anyway. If that is

not the case, and asymptomatic spread is not real, then asymptomatic

individuals do not need to be vaccinated with a vaccine that neither prevents

infection with SARS-CoV-2 nor prevents its transmission.


                                      -76-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 77 of 80




            (4)   Advancement of the Public Interest:

      The Supreme Court has stated that a motion for pretrial injunctive

relief must show "that an injunction is in the public interest." Winter v.

Natural Res. Def. Council, Inc., 555 U.S. 7, 20 (2008). "[T]he court should

weigh the public interest in light of the likely consequences of the injunction.

Such consequences must not be too remote, insubstantial, or speculative and

must be supported by evidence." Id.; see also Courthouse News Service v.

Brown, 908 F.3d 1063, 1068 (7th Cir. 2018) ("court must ask whether the

preliminary injunction is in the public interest, which entails taking into

account any effects on non-parties").

      Plaintiffs have demonstrated, using the Defendants, own data, that

COVID-19 presents no statistically significant mortality risk to children

under the age of 16. Thus these children do not benefit from the COVID-19

vaccines, and the public has no interest in extending the EUAs to this age

category.

      However,    the   American   public      does   have   an   immediate   and

overwhelming interest in ensuring that its public health establishment,

laboring under financial conflicts of interest, subject to extreme political

pressure, and insulated from scrutiny by unprecedented censorship, does not

repeat the errors of Tuskegee and Guatemala, and commit new human rights

crimes. The public has an overwhelming interest in ensuring that children


                                        -77-
       Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 78 of 80




under the age of 16 are not subjected to non-consensual human medical

experimentation in the COVID-19 vaccine rollout.

      WHEREFORE, for all of the foregoing reasons, Plaintiffs respectfully

request that the Court grant the relief requested herein, preserving the

status quo by enjoining the very recent without notice extension of the EUA

for the Pfizer-BioNTech COVID-19 Vaccine to the 12-15 year-old age group,

and enjoining further extensions of the EUAs to children under the age of 16

until such time as these issues have been litigated and resolved at trial.

            Respectfully submitted this 19th day of May, 2021.



                                           /s/ Lowell H. Becraft, Jr.
                                           Lowell H. Becraft, Jr.
                                           Attorney for Plaintiffs
                                           ASB 5005-F66L
                                           403C Andrew Jackson Way
                                           Huntsville, AL 35801
                                           Phone: 256-533-2535
                                           becraft@hiwaay.net


                                           /s/ Thomas Renz
                                           Thomas Renz
                                           (Ohio Bar ID: 98645)
                                           1907 W. State St. #162
                                           Fremont, OH 43420
                                           Phone: 419-351-4248
                                           Email: renzlawllc@gmail.com
                                           Attorney for Plaintiffs
                                           (Admission Pending Pro Hac Vice)




                                       -78-
Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 79 of 80




                                 /s/ Joey Gilbert
                                 Joey Gilbert Law
                                 405 Marsh Avenue
                                 Reno, Nevada 89509
                                 Phone: 775-210-1501
                                 joey@joeygilbertlaw.com
                                 Attorney for Plaintiffs
                                 (Admission Pending Pro Hac Vice)

                                 /s/ Michael A. Hamilton
                                 Michael A. Hamilton
                                 (KY Bar No. 89471)
                                 HAMILTON & ASSOCIATES
                                 1067 N. Main St, PMB 224
                                 Nicholasville, KY 40356
                                 Tel. 859-655-5455
                                 Attorneys for Plaintiffs
                                 (Admission Pending Pro Hac Vice)


                                 /s/ F.R. Jenkins
                                 F. R. Jenkins
                                 (Maine Bar No. 004667)
                                 Meridian 361 International Law
                                 Group, PLLC
                                 97A Exchange Street, Suite 202
                                 Portland, ME 04101
                                 Tel. (866) 338-7087
                                 Attorney for Plaintiffs
                                 (Admission Pending Pro Hac Vice)

                                 /s/ Robert J. Gargasz
                                 Robert J. Gargasz
                                 (Ohio Bar ID: 0007136)
                                 1670 Cooper Foster Park Rd.
                                 Lorain, Ohio 44053
                                 Phone: (440) 960-1670
                                 Email: rjgargasz@gmail.com
                                 Attorney for Plaintiffs
                                 (Admission Pending Pro Hac Vice)



                              -79-
Case 2:21-cv-00702-CLM Document 1 Filed 05/19/21 Page 80 of 80




                                 /s/ Joseph S. Gilbert
                                 Joseph S. Gilbert
                                 (Nevada Bar No. 9033)
                                 Joey Gilbert & Associates, Ltd
                                  D/B/A Joey Gilbert Law
                                 405 Marsh Avenue
                                 Reno Nevada 89509
                                 Telephone: 775-284-7700
                                 Attorney for Plaintiffs
                                 (Admission Pending Pro Hac Vice)

                                 /s/ N. Ana Garner
                                 N. Ana Garner
                                 Garner Law Firm
                                 1000 Cordova Place #644
                                 Santa Fe, NM 87505
                                 Tel: 505.930-5170
                                 Attorney for Plaintiffs
                                 (Admission Pending Pro Hac Vice)




                              -80-
